Exhibit 10.78

 

Deed Register Number 653/2013-SF

 

[g11301km01i001.gif]

 

R e c o r d e d

 

in Frankfurt am Main on 29 November 2013

 

Before me, the undersigned notary in the district of the Higher Regional Court
(Oberlandesgericht) of Frankfurt am Main

 

Dr. Sabine Funke

 

with her office in Frankfurt am Main,

 

the following persons appeared today in the premises of Clifford Chance
Partnerschaftsgesellschaft von Rechtsanwälten, Wirtschaftsprüfern,
Steuerberatern und Solicitors, Mainzer Landstraße 46, 60325 Frankfurt am Main,
to where I had betaken myself upon request of the parties:

 

1.              Dr. Leif U. Schrader, born on 20 December 1974, with business
address at Mainzer Landstrasse 46, 60325 Frankfurt am Main, personally known to
the notary, acting not in his own name but on the basis of a power of attorney
dated 23 November 2013, the original of which was present at this notarization
and a certified copy of which is attached to this deed, for and on behalf of

 

Rockwood Specialties Group GmbH, a limited liability company under the laws of
the Federal Republic of Germany, having its business address at Königsberger
Straße 1, 60487 Frankfurt am Main, Federal Republic of Germany, and registered
in the commercial register of the local court of Frankfurt am Main under HRB
57924, (“RSGG”);

 

2.              Mr. Mario Pofahl, born 18 February 1976, with business address
at Linklaters LLP, Mainzer Landstrasse 16, 60325 Frankfurt am Main, identified
by submission of his valid identity card, acting not in his own name but on the
basis of a power of attorney dated 28 November 2013, a copy of which was present
at this notarization with the promise to submit the original in due course, for
and on behalf of

 

--------------------------------------------------------------------------------


 

Chengdu Tianqi Group Co., Ltd, incorporated in China, having its business
address at No. 2 Building, 10 East Gao Peng Road, Chengdu Hi-tech Zone, Chengdu
610041, China, (“Tianqi”);

 

3.              Mr. Laurent Müller, born on 19 February 1982, with business
address at Mainzer Landstrasse 46, 60325 Frankfurt am Main, personally known to
the notary, acting not in his own name but on the basis of a power of attorney
dated 23 November 2013 and a sub-power of attorney dated 29 November 2013, the
originals of which were present at this notarization and certified copies of
which are attached to this deed, for and on behalf of

 

Rockwood Lithium GmbH, a limited liability company under the laws of the Federal
Republic of Germany, having its business address at Industriepark Höchst,
Building G 879, 65926 Frankfurt am Main, Federal Republic of Germany, and
registered in the commercial register of the local court of Frankfurt am Main
under HRB 94607, (“Company”).

 

In my capacity as civil law notary I herewith certify that the attached
certified copies of the aforementioned powers of attorney are true and accurate
copies of the respective original documents presented to me at this
notarization.

 

The persons appearing requested the notary to notarize this deed in the English
language. The persons appearing confirmed that they are in adequate command of
the English language. The notary declared that she is also in adequate command
of the English language.

 

Prior to the notarisation (Beurkundung), the notary asked whether she herself,
or any person associated with her for the joint exercise of their profession,
has in the past acted or is presently acting in a capacity other than that of
officiating notary in the matter to be notarised. The persons appearing declared
that this is not the case.

 

The persons appearing requested the notarisation of the following

 

OPTION AGREEMENT

 

(the “Agreement”)

 

which is attached as appendix 1 and which forms an integral part of this deed.

 

The effectiveness (aufschiebende Bedingung) of the Agreement contained in this
deed is subject to confirmation by Mr. Arndt Stengel of Clifford Chance
Partnerschaftsgesellschaft on behalf of RSGG and Mr. Guy Alexander of Allens on
behalf of Tianqi to be issued in written form, facsimile being sufficient. The
confirmation shall be valid upon receipt by the officiating notary and shall
thereupon be attached (beigefügt) to this deed for information purposes. Should
the officiating notary not receive the aforementioned confirmation by both of
Mr. Arndt Stengel of Clifford Chance Partnerschaftsgesellschaft on behalf of
RSGG and Mr. Guy Alexander of Allens on behalf of Tianqi in due form until (and
including) 31 December 2013, the Agreement shall ultimately and finally not
become effective.

 

The parties hereto incorporate into this deed by reference according to
Section 13 lit. a) of the German Notarization Act (Beurkundungsgesetz) the
notarial reference deed (Bezugsurkunde) no. 652 of the roll of Deeds for 2013-SF
of the acting notary (the “Reference Deed”). The persons appearing hereby
confirm and approve all declarations made in the Reference Deed by the person
appearing at the notarization thereof in their entirety and in all respects; as
a

 

ii

--------------------------------------------------------------------------------


 

matter of precaution, they hereby adopt these declarations as their own. The
persons appearing confirm that they have full knowledge of the contents of the
Reference Deed. After having been advised by the notary of the relevance of the
reference to the Reference Deed, the persons appearing waive their right to have
the Reference Deed read out to them and to have a copy thereof attached to the
present deed. A certified copy of the Reference Deed was available to the
persons appearing during notarization.

 

The notary advised the parties

 

·                  that in the case of a sale of GmbH-shares, only the person or
entity registered in the shareholders’ list included in the commercial register
is regarded as shareholder of the GmbH, i.e., a purchaser may only exercise its
shareholder’s rights attached to the sold shares vis-à-vis the company upon
inclusion of the updated shareholders’ list in the commercial register and the
purchaser will be bound by any legal acts taken by the company vis-à-vis the
seller or by the seller vis-à-vis the company in respect of the shares or the
corporate relationship prior to inclusion of such updated shareholders’ list in
the commercial register;

 

·                  that the parties hereto are, by operation of law, jointly and
severally liable with respect to the payment of all notarial fees, irrespective
of any internal agreement entered into in that respect; and

 

·                  that the notary did not advise the parties on tax issues and
therefore will not assume any liability in this respect. This is expressly
confirmed by the parties.

 

****

 

iii

--------------------------------------------------------------------------------


 

This deed was read out to the persons appearing by the notary. Thereupon, this
deed was approved by the persons appearing and was personally signed by the
persons appearing and the notary as follows:

 

 

/s/ Lauren Muller

 

 

/s/ Leif U. Schrader

 

 

/s/ Mario Pafahl

 

 

/s/ Dr. Sabine Funke

 

 

iv

--------------------------------------------------------------------------------


 

[g11301km01i002.jpg]

CLIFFORD CHANCE

PARTNERSCHAFTSGESELLSCHAFT

 

 

 

23 November 2013

 

ROCKWOOD SPECIALTIES GROUP GMBH

 

CHENGDU TIANQI GROUP CO., LTD.

 

ROCKWOOD LITHIUM GMBH

 

--------------------------------------------------------------------------------

 

OPTION AGREEMENT

 

--------------------------------------------------------------------------------

 

NOTARIZATION REQUIRED

 

CLIFFORD CHANCE PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWÄLTEN,
WIRTSCHAFTSPRÜFERN, STEUERBERATERN UND SOLICITORS · SITZ: FRANKFURT AM MAIN · AG
FRANKFURT AM MAIN PR 1000

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Preamble

 

1

2.

Definitions

 

2

3.

Status of the Company

 

5

4.

Option

 

5

5.

Conditions Precedent

 

6

6.

Completion

 

7

7.

Termination of the PLTA

 

8

8.

Exercise Price

 

9

9.

Determination of the Exercise Price

 

10

10.

Termination

 

11

11.

Termination of the Talison Joint Venture

 

12

12.

Due Diligence and Other Information Rights

 

12

13.

RSGG’s Guarantees

 

13

14.

Tax Indemnity

 

19

15.

Remedies

 

19

16.

Covenants

 

22

17.

Merger Control and other Regulatory Aprovals

 

23

18.

Confidentiality

 

24

19.

Notices

 

25

20.

Restrictions on transfer

 

27

21.

Costs and transfer taxes

 

27

22.

Final Provisions

 

28

 

--------------------------------------------------------------------------------


 

List of Schedules

 

Schedule 6.3

Draft of Partnership Agreement

 

 

Schedule 8.1.2

Excerpt of Annual Report / 10K filing

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT IS MADE ON               by and amongst

 

(1)                                 Rockwood Specialties Group GmbH, a limited
liability company under the laws of the Federal Republic of Germany, having its
business address at Königsberger Straße 1, 60487 Frankfurt am Main, Federal
Republic of Germany, and registered in the commercial register of the local
court of Frankfurt am Main under HRB 57924,

 

(hereinafter referred to as “RSGG”);

 

(2)                                 Chengdu Tianqi Group Co., Ltd, incorporated
in China, having its business address at No. 2 Building, 10 East Gao Peng Road,
Chengdu Hi-tech Zone, Chengdu 610041, China,

 

(hereinafter referred to as “Tianqi”); and

 

(3)                                 Rockwood Lithium GmbH, a limited liability
company under the laws of the Federal Republic of Germany, having its business
address at Industriepark Höchst, Building G 879, 65926 Frankfurt am Main,
Federal Republic of Germany, and registered in the commercial register of the
local court of Frankfurt am Main under HRB 94607,

 

(hereinafter referred to as the “Company”).

 

Tianqi, RSGG and the Company are collectively referred to as the “Parties”, each
a “Party”.

 

1.                                      PREAMBLE

 

1.1                               RSGG is the European holding company of the
Rockwood group of companies that is active in the specialty chemicals sector
with a focus on alkaline earth metals and associated downstream chemistries.
RSGG is ultimately controlled by Rockwood Holdings, Inc. (together with its
direct and indirect subsidiaries, “Rockwood Group”). Amongst other activities,
the Rockwood Group is active in the mining, production, refinement and
processing of lithium and lithium compounds. The lithium activities of the
Rockwood Group are held by two separate holding companies, the Company being the
holding company of the Rockwood Group’s lithium activities in Europe and Asia,
while the Rockwood Group’s lithium activities in the Americas are held by
Rockwood Lithium, Inc.

 

1.2                               RSGG is the direct parent of the Company and
holds all issued and outstanding share capital in the Company. RSGG and the
Company have entered into a profit and loss transfer agreement
(Ergebnisabführungsvertrag) under which the Company is required to transfer all
its profits to RSGG and RSGG is required to assume all losses of the Company
(“PLTA”).

 

1.3                               Tianqi is, amongst others, also active in the
lithium industry and at the date of this agreement (the “Agreement”) holds
approximately 65% of the voting shares in Windfield Holdings Pty Ltd (on a fully
diluted basis), a proprietary company limited by shares under the laws of
Australia, having its registered office at Level 4, 37 St Georges Terrace, Perth
WA 6000, Australia and registered in Western Australia (“Windfield”), which in
turn holds all shares in Talison Lithium Pty Ltd, a proprietary company limited
by shares under the laws of Australia, having its

 

1

--------------------------------------------------------------------------------


 

registered office at Level 4, 37 St Georges Terrace, Perth WA 6000, Australia
and registered in Western Australia (“Talison”).

 

1.4                               On or about the date of this Agreement, the
Rockwood Group has agreed to (indirectly) acquire a shareholding in Windfield,
so that the Rockwood Group and Tianqi jointly and indirectly hold all shares in
Windfield and establish an incorporated joint venture regarding Talison (the
“Talison Joint Venture”) subject to the terms and conditions of a separate
shareholders’ agreement (“Talison JVA”).

 

1.5                               In connection with the Talison Joint Venture,
Tianqi is interested in receiving an option to indirectly invest in the Company
through a separate holding company thereby holding an indirect minority
participation in the Company and RSGG is willing to grant Tianqi such option
under the terms and conditions of this Agreement.

 

2.                                      DEFINITIONS

 

2.1                               In this Agreement the following words and
expressions shall have the following meanings:

 

“Accounts”

shall mean the annual or quarterly (as applicable) financial statements of the
Company as at the Relevant Date that are reported to its ultimate parent
Rockwood Holdings Inc. for purposes of consolidation

 

 

“Agreement”

shall have the meaning given to it in Clause 1.3;

 

 

“AWG Clearance”

shall have the meaning given to it in Clause 5.1.3;

 

 

“Business Day”

means any day on which banks in Frankfurt am Main (Germany) are generally open
for business;

 

 

“BMWi”

shall have the meaning given to it in Clause 5.1.3;

 

 

“Breach”

shall have the meaning given to it in Clause 15.1;

 

 

“Cash”

shall have the meaning given to it in Clause 8.1.1;

 

 

“Company”

shall have the meaning given to it in the deed caption;

 

 

“Completion Date”

shall mean the date which is 6 months after the Exercise Date (provided that if
Clause 9.4 applies and the Expert has not given the Expert Opinion by the end of
the month following the Exercise Date, the Completion Date shall mean the date
which is five months after the first day of the next calendar month after the
Expert has given its final Expert Opinion);

 

 

“Completion”

shall have the meaning given to it in Clause 6.5;

 

 

“Conditions Precedent”

shall have the meaning given to it in Clause 5.1;

 

 

“Covenants”

shall have the meaning given to it in Clause 16.3;

 

 

2

--------------------------------------------------------------------------------


 

“De Minimis Claims”

shall have the meaning given to it in Clause 15.8.1(a);

 

 

“Disclosure Material”

shall mean the information provided to Tianqi under Clauses 12.1 and 12.2;

 

 

“EBITDA”

shall have the meaning given to it in Clause 8.1.2;

 

 

“Equity Value”

shall have the meaning given to it in Clause 8.1.3;

 

 

“EV”

shall have the meaning given to it in Clause 8.1.4;

 

 

“Exercise Date”

shall have the meaning given to it in Clause 4.3;

 

 

“Exercise Date Accounts”

shall have the meaning given to it in Clause 9.1;

 

 

“Exercise Price”

shall have the meaning given to it in Clause 8.2;

 

 

“Expert”

shall have the meaning given to it in Clause 9.4;

 

 

“Expert Opinion”

shall have the meaning given to it in Clause 9.4;

 

 

“Finance Debt”

shall have the meaning given to it in Clause 8.1.5;

 

 

“Fundamental Breach”

shall have the meaning given to it in Clause 10.4.2;

 

 

“Government Agency”

shall mean a government or a governmental, semi governmental or judicial entity
or authority. It also includes a self regulatory organisation established under
statute or a recognised securities exchange;

 

 

“Group”

shall mean the Company and the Group Companies;

 

 

“Group Companies”

shall have the meaning given to it in Clause 3.2;

 

 

“InvestCo

shall have the meaning given to it in Clause 6.1.1;

 

 

“Material Adverse Effect”

shall have the meaning given to it in Clause 13.8

 

 

“ND”

shall have the meaning given to it in Clause 8.1.6;

 

 

“Notice Date”

shall have the meaning referred to it in Clause 4.3;

 

 

“Option”

shall have the meaning given to it in Clause 4.1;

 

 

“Option Period”

shall have the meaning given to it in Clause 4.1;

 

 

“Participation”

shall have the meaning given to it in Clause 4.3;

 

 

“Participation Range”

shall have the meaning given to it in Clause 4.2;

 

 

“Partnership Agreement”

shall have the meaning given to it in Clause 6.3;

 

 

“Party” and “Parties”

shall have the meaning given to it in the deed caption;

 

 

“PLTA”

shall have the meaning given to it in Clause 1.2;

 

 

“Relevant Date”

shall have the meaning given to it in Clause 8.1.7;

 

 

“Relevant Items”

shall have the meaning given to it in Clause 9.2;

 

 

“Rockwood Group”

shall have the meaning given to it in Clause 1.1;

 

 

“RP”

shall have the meaning given to it in Clause 8.1.8;

 

3

--------------------------------------------------------------------------------


 

“RSGG”

shall have the meaning given to it in the deed caption;

 

 

“RSGG Guarantee”

shall have the meaning given to it in Clause 13.1;

 

 

“Shares”

shall have the meaning given to it in Clause 3.1

 

 

“Subsidiary”

shall have the meaning given to it in Clause 10.1.2

 

 

“Talison”

shall have the meaning given to it in Clause 1.3;

 

 

“Talison Joint Venture”

shall have the meaning given to it in Clause 1.4;

 

 

“Talison JVA”

shall have the meaning given to it in Clause 1.4;

 

 

“Tax”

shall include any tax, levy, impost, deduction, charge, rate, duty, compulsory
loan or withholding that is levied or imposed by a Government Agency, and any
related interest, penalty, charge, fee or other amount;

 

 

“Termination Event”

shall have the meaning given to it in Clause 10.2;

 

 

“Tianqi”

shall have the meaning given to it in the deed caption;

 

 

“Tianqi Investment”

shall have the meaning given to it in Clause 6.4.1;

 

 

“Tianqi Listco”

means Sichuan Tianqi Lithium Industries, Inc., incorporated in China;

 

 

“Tianqi Claim”

shall have the meaning given to it in Clause 15.2; and

 

 

“Windfield”

shall have the meaning given to it in Clause 1.3.

 

2.2                               In this Agreement:

 

2.2.1                     a reference to a company or other legal entity shall
be construed so as to include any legal entity or entities into which such
company may be merged by means of a statutory merger or into which it may be
split-up or de-merged, by means of a statutory split-up or demerger;

 

2.2.2                     a reference to a “person” includes a reference to an
individual, a body corporate, an association, a partnership, a government or a
state body and any other legal entity and includes in each case such person’s
legal representatives, successors and permitted assigns;

 

2.2.3                     a reference to the masculine includes a reference to
the feminine and neuter and vice versa;

 

2.2.4                     a reference to any time is to local time in Frankfurt
am Main, Germany on the day in question;

 

2.2.5                     a reference to “includes” or “including” or any
similar expression means “including but without limitation”; and

 

4

--------------------------------------------------------------------------------


 

2.2.6                     a reference to a Clause or Schedule means a clause or
schedule of or to this Agreement.

 

3.                                      STATUS OF THE COMPANY

 

3.1                               The Company is a limited liability company
under the laws of Germany with an issued and outstanding share capital of
EUR 10,000,000, which is divided into 200,000 shares with a nominal value of
EUR 50 per share and the serial numbers 1 through 200,000 (the “Shares”).

 

3.2                               The Company holds all issued and outstanding
share capital of:

 

3.2.1                     Rockwood Lithium Taiwan Co. Ltd, a limited company
under the laws of Taiwan, having its business address at 2, Hsien-Kong N.1st
Road, Hsien Si, Chang-Bin Industrial Park, Chang Hua County, Taiwan;

 

3.2.2                     Rockwood Lithium (UK) Ltd., a limited company under
the laws of England and Wales with its business address at Denbigh Road,
Bletchley, Milton Keynes, Buckinghamshire, MK1 1PB, United Kingdom;

 

3.2.3                     Rockwood Lithium Japan K.K. a corporation under the
laws of Japan, having its business address at Aoyama Yasuda Building 11F, 7-1-1,
Akasaka, Minato-ku, Tokyo 107-0052, Japan;

 

3.2.4                     Rockwood Lithium India Pvt. Ltd., a private limited
company under the laws of the Republic of India with its business address at
103, Windfall, Sahar Plaza Complex, J. B. Nagar, Andheri (East), Mumbai —
400059, Republic of India; and

 

3.2.5                     Rockwood Lithium Shanghai Co., Ltd., a limited company
under the laws of the People’s Republic of China with its business address at
Blog C, No. 2272, Hongqiao Road, Changning District, Shanghai, 200336, People’s
Republic of China

 

(together the “Group Companies”). In addition, the Company maintains different
branch offices throughout Europe.

 

4.                                      OPTION

 

4.1                               In the period between 1 January 2014 and
31 December 2016 (the “Option Period”), RSGG hereby grants to Tianqi the option
to participate in the Company through InvestCo (as defined below) following the
transactions described in Clause 6, subject to the terms and conditions set out
in this Agreement (the “Option”).

 

4.2                               The Option shall give Tianqi the right to
invest in the InvestCo between 20 per cent and 30 per cent (in each case
including) (the “Participation Range”) on a fully diluted basis.

 

4.3                               Tianqi may exercise the Option by statement in
writing towards RSGG (the date of such statement being the “Notice Date”) with a
notice period of at least one month, provided that the notice period must fall
within the Option Period and further provided that the exercise of the Option
will take effect as of the first day of the next

 

5

--------------------------------------------------------------------------------


 

calendar month (the “Exercise Date”). The notice to exercise the Option must as
a minimum set out the participation within the Participation Range that Tianqi
wishes to invest (the “Participation”). The notice regarding the exercise of the
Option shall be accompanied by information of the ultimate beneficial owner, if
any, and the 10 largest shareholders of Tianqi (or Tianqi Listco, as applicable)
at the Notice Date.

 

4.4                               Tianqi may, in its discretion, nominate Tianqi
Listco or a wholly owned Subsidiary of Tianqi or Tianqi Listco to receive the
Participation, but only if (in the case of a wholly owned subsidiary being
nominated) Tianqi or Tianqi Listco (as applicable) and such Subsidiary have
agreed that in case such nominee ceases to be a wholly owned Subsidiary of
Tianqi or Tianqi Listco (as applicable), any participation of such former
subsidiary in InvestCo shall automatically transfer to Tianqi or Tianqi Listco
(as applicable).

 

4.5                              Prior to Completion, RSGG may request from
Tianqi any other information or documentation as is reasonably required by the
Rockwood Group under any US regulation (e.g. anti-money laundering information).

 

4.6                               Other than as set out in Clause 4.4 and
Clause 20.2, the Option is not transferrable.

 

5.                                      CONDITIONS PRECEDENT

 

5.1                               Completion under Clause 6 is subject to the
satisfaction or waiver, as the case may be, of the following conditions
precedent (aufschiebende Bedingungen) (the “Conditions Precedent”):

 

5.1.1                     completion as defined in the Talison JVA has occurred;

 

5.1.2                     approval of the Participation by all competent merger
control authorities or lapse of any applicable waiting period if such lapse is
deemed to be an approval if and to the extent the Participation must be approved
by a competent merger control authority;

 

5.1.3                     the Participation has not been prohibited by the
German Federal Ministry of Economics and Technology (Bundesministerium für
Wirtschaft und Technologie) (“BMWi”) according to section 4 para. 1 and para. 2
and section 5 para. 2 of the German Foreign Trade Act (AWG) in conjunction with
section 59 para. 1 of the German Foreign Trade Regulation (AWV) (the “AWG
Clearance”). The AWG Clearance shall be deemed to be obtained if:

 

(a)                                 the BMWi has issued a certificate of
compliance (Unbedenklichkeitsbescheinigung) pursuant to section 58 para. 1
sentence 1 German Foreign Trade Regulation (AWV); or

 

(b)                                 the BMWi has not commenced a formal
investigation of the transaction pursuant to section 58 para. 2 German Foreign
Trade Regulation (AWV) within one month of receipt of the application for a
certificate of compliance (Unbedenklichkeitsbescheinigung) and, accordingly,
such certificate is deemed to have been issued pursuant to section 58 para. 2
German Foreign Trade Regulation (AWV); or

 

6

--------------------------------------------------------------------------------


 

(c)                                  the BMWi has not notified the Purchaser
within three (3) months from the Exercise Date of its decision to commence a
formal investigation of the acquisition pursuant to section 55 para. 3 German
Foreign Trade Regulation (AWV); or

 

(d)                                 the BMWi has not prohibited the transaction
within two months from receipt of the complete documentation pursuant to
section 59 para. 1 sentence 1 German Foreign Trade Regulation (AWV); or

 

(e)                                  within two (2) months from receipt of the
complete documentation pursuant to section 59 para. 1 sentence 1 German Foreign
Trade Regulation (AWV), the BMWi has issued binding orders (Anordnungen) in
relation to the Participation without prohibiting the acquisition;

 

5.1.4                     this Agreement has not been terminated pursuant to
Clauses 10 or 11.1.

 

5.2                               Should any further mandatory regulatory
clearance or approval (or, where the party to receive the Participation is
Tianqi Listco or a Subsidiary of Tianqi Listco, any mandatory shareholder
approval) be required for the Participation in any jurisdiction applicable to
any of the Parties or their subsidiaries before the transactions described in
Clause 6 may occur, the Parties agree that such additional clearances or
approvals shall be obtained prior to the implementation of the transfers
described in Clause 6 and such approvals shall in each case constitute a
Condition Precedent.

 

5.3                               The Conditions Precedent, if legally
permissible, may only be waived by the Parties jointly.

 

6.                                      COMPLETION

 

6.1                               In case Tianqi exercises the Option and
subject to the satisfaction or waiver of the Conditions Precedents, RSGG shall
without undue delay and prior to the Completion Date:

 

6.1.1                     establish a limited partnership under the laws of the
Federal Republic of Germany (Kommanditgesellschaft) (“InvestCo”) in which RSGG
shall initially be the sole limited partner (Kommanditist) and a limited
liability company under the laws of the Federal Republic of Germany
(Gesellschaft mit beschränkter Haftung) shall be the sole general partner
(Komplementär); and

 

6.1.2                     transfer all Shares and all other securities in the
Company (if any) to InvestCo.

 

6.2                               Any reorganisation involving RSGG, InvestCo
and any member of the Group prior to Completion must not be done on a tax
deferred basis which may give rise to a subsequent liability for Tianqi unless
such liability is fully compensated.

 

6.3                               Within ten Business Days after the Notice
Date, the Parties shall negotiate and agree a partnership agreement
substantially in the form as attached in Schedule 6.3 which will only take
effect on and from Completion (the “Partnership Agreement”).

 

6.4                               Following signing of the Partnership Agreement
and subject to the satisfaction or waiver of the Conditions Precedents, on the
Completion Date:

 

7

--------------------------------------------------------------------------------


 

6.4.1                     Tianqi shall participate in InvestCo by accession as a
new limited partner (Kommanditist) and entering into the Partnership Agreement
against payment of the Exercise Price (the “Tianqi Investment”);

 

6.4.2                     The Parties agree to take any additional action as may
be required for the completion of Tianqi participation, including registration
on the relevant commercial register.

 

6.5                               “Completion” shall have occurred when the last
of the actions set out in Clauses 6.4.1 through 6.4.2 have occurred. Promptly
following Completion, RSGG shall confirm in writing to Tianqi that Completion
has occurred.

 

6.6                               Prior to the Exercise Date, the Parties shall
amicably discuss any alternative structure for the Tianqi Investment proposed by
RSGG, in particular the legal form of InvestCo and how the Shares should be
eventually transferred to InvestCo, in particular the Parties shall consider the
tax implications of the structure and the implementation of the structure.

 

6.7                               Any transfer of all Shares shall not be
effected by this Agreement, but by one or more separate transfer deed,
pertaining to the transfer of the Shares.

 

6.8                               RSGG shall be free to take any of the actions
described in Clause 6.1 before the satisfaction or waiver of the Conditions
Precedent.

 

6.9                               In case the Tianqi Investment has not been
made within six months after the Exercise Date, the exercise of the Option shall
automatically become invalid and the Option shall expire. Where the Option
expires under this Clause 6.9 (other than as a result of a failure to satisfy a
Condition Precedent or RSGG breaching its obligations under this Agreement),
Tianqi shall compensate RSGG and the Company for all costs and expenses,
including advisor fees, reasonably incurred by RSGG and the Company due to
Tianqi’s exercise of the Option.

 

7.                                      TERMINATION OF THE PLTA

 

7.1                               As soon as reasonably possible after the
Completion Date but no later than the end of the Company’s fiscal year in which
the Completion Date falls, the PLTA shall be terminated with economic effect as
of the Completion Date and after being fully implemented for tax purposes for
which purpose RSGG may aim at changing the fiscal year end to the Completion
Date. To implement the termination of the PLTA with economic effect as of the
Completion Date and without limiting Clause 14, RSGG shall compensate Tianqi for
its pro-rata share of any after-tax profits attributable to the period after the
Relevant Date which are:

 

7.1.1                     transferred to RSGG under the PLTA after the
Completion Date; and

 

7.1.2                     not taken into account in any adjustment under
Clause 8.3.

 

7.2                               If RSGG is required to provide any security
pursuant to section 303 of the German Stock Corporation Act (Aktiengesetz), RSGG
shall procure a bank guarantee to the relevant creditors requesting security
pursuant to section 303 of the German Stock Corporation Act (Aktiengesetz).

 

8

--------------------------------------------------------------------------------


 

7.3                               Upon the election of RSGG, InvestCo and the
Company shall enter into a profit and loss transfer agreement
(Ergebnisabführungsvertrag) on customary terms immediately after the termination
of the PLTA has become effective.

 

8.                                      EXERCISE PRICE

 

8.1                               Definitions

 

8.1.1                     “Cash” shall be cash and cash equivalents as of the
Relevant Date.

 

8.1.2                     “EBITDA” shall be the adjusted EBITDA (as described in
the 2012 Annual Report / 10K SEC filing of Rockwood Holdings, Inc. on page
101-102 Schedule 8.1.2) of the Company and the Group Companies (on a
consolidated basis) used in compiling the financial report of the Rockwood Group
at the Relevant Date.

 

8.1.3                     “Equity Value” shall be EV - ND.

 

8.1.4                     “EV” shall be the EBITDA for the twelve months ending
on the Relevant Date multiplied by 14.

 

8.1.5                     “Finance Debt” shall be, as of the Relevant Date,
indebtedness (whether actual or contingent) in respect of money borrowed or
raised or other financial accommodation. It includes indebtedness under or in
respect of:

 

(a)                                 a guarantee of Finance Debt or a guarantee
given to a financier;

 

(b)                                 a finance lease;

 

(c)                                  a swap, option, hedge, forward, futures or
similar transaction;

 

(d)                                 an acceptance, endorsement or discounting
arrangement;

 

(e)                                  a redeemable share or redeemable stock;

 

(f)                                   the deferred purchase price (for more than
90 days) of an asset or service; or

 

(g)                                  an obligation to deliver assets or services
paid for in advance by a financier or otherwise relating to a financing
transaction.

 

8.1.6                     “ND” shall be the Finance Debt minus the Cash.

 

8.1.7                     “Relevant Date” shall be the last day of the last
calendar quarter for which Rockwood Holdings Inc. has published a quarterly
report prior to the Notice Date.

 

8.1.8                     “RP” shall be equal to the Participation as set out in
the participation notice expressed as a percentage.

 

9

--------------------------------------------------------------------------------


 

8.2                               The cash payment by Tianqi shall be calculated
as follows (the ““Exercise Price”):

 

Exercise Price =

Equity Value

 – Equity Value

(1 – RP)

 

8.3                               The Equity Value shall be:

 

8.3.1                     reduced by:

 

(a)                                 the value of any transaction in breach of
the undertaking in Clause 16.4; and

 

(b)                                 the after-tax amount of any payment made to
RSGG on termination of the PLTA by the Company or any Group Company prior to
Completion;  and

 

8.3.2                     increased by the amount of all capital contributions
and injections made by the Rockwood Group into the Company or any Group Company
between the Relevant Date and the Completion Date.

 

9.                                      DETERMINATION OF THE EXERCISE PRICE

 

9.1                               Within five Business Days after the Notice
Date the Company shall prepare a calculation of the Exercise Price, consisting
of a calculation of the Financial Debt and the Cash together with the EBITDA
(the “Exercise Date Accounts”).

 

9.2                               RSGG and Tianqi are entitled to review the
Exercise Date Accounts or have them reviewed by an auditor and shall notify the
relevant other Party in writing of any objections to any of the items that are
relevant for the determination of the EBITDA, the Cash and the Financial Debt
(the “Relevant Items”) within ten Business Days from the receipt of the Exercise
Date Accounts. If none of the Parties raises objections in due form and time,
the Exercise Accounts upon expiry of the time-limit shall become binding.

 

9.3                               If either of RSGG or Tianqi raises objections
to any of the Relevant Items in due form and time, the Parties shall endeavour
to determine the disputed Relevant Items by mutual agreement within a further
time period of five Business Days. If the Parties reach agreement on all
Relevant Items in dispute within this time period, the Exercise Accounts, each
with the Relevant Items agreed, will become binding.

 

9.4                               In case no agreement is reached within the
five Business Day period referred to in Clause 9.3, an auditing firm of
international standing (the “Expert”) shall be retained by RSGG and Tianqi to
determine the Relevant Items still in dispute by way of a binding written expert
opinion pursuant to sections 317 et seq. of the German Civil Code (BGB) (the
“Expert Opinion”) within one month from the acceptance of the mandate; however,
the Relevant Items determined by the Expert may not be above or below the
figures determined by the Parties. If RSGG and Tianqi cannot agree on an Expert
within five Business Days after the expiry of the five Business Day period
referred to in Clause 9.3, the Expert shall be determined by the Institute of
Certified Public Accountants (Institut der Wirtschaftsprüfer) in Düsseldorf upon
request of either of RSGG or Tianqi. The Expert shall give both of RSGG and
Tianqi

 

10

--------------------------------------------------------------------------------


 

comprehensive opportunity to explain their position and inform them about the
individual procedural steps. The Relevant Items determined by the Expert and the
Exercise Accounts resulting from this procedure become binding upon delivery of
the Expert Opinion to the Parties.

 

10.                               TERMINATION

 

10.1                        Definitions

 

10.1.1              A “Change of Control”, in relation to a Party, occurs when a
person (or persons who are acting in concert in relation to the affairs of the
Party or a holding company of the Party), who did not control the Party at the
time it became a party, begins to control the party except if the Change of
Control is caused solely by the Party beginning to be controlled by a Subsidiary
of its ultimate holding company.

 

10.1.2              An entity is a “Subsidiary” of another person (its holding
company) if that person, whether directly or indirectly through one or more
other subsidiaries:

 

(a)                                 holds a majority of the voting rights in it;

 

(b)                                 is a member or shareholder of it and has the
right to appoint or remove a majority of its board of directors or equivalent
managing body;

 

(c)                                  is a member or shareholder of it and
controls alone, or pursuant to an agreement with other members or shareholders,
a majority of the voting rights in it; or

 

(d)                                 has the right to exercise a dominant
influence over it, for example by having the right to give directions with
respect to its operating and financial policies, with which directions its
directors or other officers are obliged to comply.

 

10.2                        “Termination Event” shall be any of the following:

 

10.2.1              any distress, execution, sequestration or other similar
process being levied or enforced upon or sued out against property of any Party
which is not discharged within five Business Days; or an encumbrancer taking
possession of, or an administrator, administrative receiver, receiver, trustee
or liquidator being appointed over the whole or any part of any Party’s
undertaking, property or assets or those of its holding company or a resolution
is passed for the winding-up of any Party;

 

10.2.2              a Party makes an assignment for the benefit of creditors
generally or fails to pay its debts generally as they become due; and

 

10.2.3              there is a Change of Control in a Party (or its holding
company).  Each Party shall forthwith give notice in writing to the other
Parties of any Change of Control of it which occurs during the term of this
Agreement.

 

10.3                        In case a Termination Event occurs in Tianqi, RSGG
may terminate this Agreement by notice in writing to the other Parties at any
point in time before Completion. Where

 

11

--------------------------------------------------------------------------------


 

the Termination Event is a Change of Control in Tianqi, RSGG, in deciding
whether to terminate, shall, acting reasonably, take into account the following
factors: (i) the new controlling shareholder’s competitive position; (ii) any
legal restrictions or government regulation; (iii) the new controlling
shareholder’s reputation; and (iv) the impact a joint undertaking with the new
controlling shareholder could have on the reputation of the Rockwood Group
(including its investor relations).

 

10.4                        Tianqi may terminate this Agreement by notice in
writing to the other Parties at any point in time before Completion in case:

 

10.4.1              a Termination Event occurs in RSGG or in the Company or any
material Group Company; or

 

10.4.2              where it becomes aware of a breach of this Agreement and it
is likely that the aggregate of all losses suffered by Tianq resulting from that
breach and all other breaches exceeds USD 60 million (“Fundamental Breach”).

 

10.5                        A termination notice pursuant to Clauses 10.3 or
10.4 must be given within ten Business Days after the relevant terminating Party
becomes aware of the Termination Event. The termination becomes effective upon:

 

10.5.1              the receipt of the termination notice by Tianqi in case of a
termination notice pursuant to Clause 10.3; and

 

10.5.2              the receipt of the termination notice by RSGG in case of a
termination notice pursuant to Clause 10.4.

 

10.6                        In case of a termination, all rights and obligations
under this Agreement shall lapse, except for any rights accrued hereunder and
except for Clauses 18 through 22 and this Clause 10.6 which shall continue to
apply.

 

11.                               TERMINATION OF THE TALISON JOINT VENTURE

 

11.1                        In case the Rockwood Group ceases to hold any
indirect shareholding or participation in Talison prior to Completion, the
Option shall automatically expire and, if and to the extent the Option has been
exercised, but Tianqi has not yet received any Participation, the implementation
of the Participation shall be terminated and, to the extent necessary or useful,
any actions already taken for the implementation shall be reversed, in
particular any Exercise Price already paid by Tianqi shall be reimbursed.

 

12.                               DUE DILIGENCE AND OTHER INFORMATION RIGHTS

 

12.1                        Following the date of this Agreement and prior to
exercising the Option, RSGG shall give Tianqi the opportunity to conduct a
limited due diligence in the Company and the Group Companies, with a focus on
historical financial information. All information disclosed during such due
diligence shall be considered confidential information.

 

12.2                        For the purpose of Tianqi’s due diligence:

 

12.2.1              Tianqi shall provide RSGG and the Company with a list of
documents requested for Tianqi’s due diligence;

 

12

--------------------------------------------------------------------------------


 

12.2.2              the information will be made available in an electronic data
room, with reasonable restrictions to preserve confidentiality; and

 

12.2.3              RSGG and the Company may refuse to provide any such
information that they reasonably consider being commercially sensitive,
including details of customers, prices, margins and costing calculations.
Documents containing such information may, in RSGG’s and the Company’s
discretion (acting reasonably) either not be provided at all, be redacted or
only disclosed to advisors of Tianqi that are subject to a mandatory duty of
confidentiality and have agreed towards RSGG and the Company not to disclose
such commercially sensitive information.

 

12.3                        In addition and during the Option Period and during
the period from the Notice Date period until Completion, the Company shall
provide to Tianqi the following information as soon as reasonably practical
after it is available to the Company:

 

12.3.1              all financial information on a consolidated basis that is
made available by the Company to the auditor of the Rockwood Group for the
preparation of the quarterly reporting;

 

12.3.2              approved consolidated budgets and capex plans for the
Company and the Group Companies, including any material operating or capital
expenditure which is outside of those budgets or capex plans;

 

12.3.3              details of any agreement with an annual or one-time value
exceeding EUR 250,000 between the Company and the Group Companies on the one
side and any other member of the Rockwood Group on the other side, or material
variations to existing material intra-group agreements; and

 

12.3.4              if requested by Tianqi in relation to any agreement between
the Company and the Group Companies and any other member of the Rockwood Group,
sufficient information to enable Tianqi to verify that the agreement is on arm’s
length commercial terms.

 

12.4                        At any time prior to the Completion Date, RSGG and
the Company shall provide Tianqi with all reasonable assistance and information
(except where not permitted or customary for a US listed company) reasonably
required to allow Tianqi to:

 

12.4.1              obtain any necessary shareholder or regulatory approvals;
and

 

12.4.2              prepare and issue any document required for any fund raising
contemplated by Tianqi.

 

13.                               RSGG’S GUARANTEES

 

13.1                        The Parties have intensively discussed and
negotiated if and to what extent RSGG shall be liable for defects relating to
the Shares and have decided to depart from the statutory warranties regarding a
sale. Instead, they have agreed to replace the statutory system and provide for
an independent catalogue of specific rights of Tianqi individually agreed as set
forth in this Clause 13. Subject to the limitations of liabilities and the
explicit restrictions of certain legal rights agreed in this Agreement, RSGG
represents and warrants to Tianqi by way of an independent guarantee

 

13

--------------------------------------------------------------------------------


 

(selbständiges Garantieversprechen) pursuant to section 311 para. 1 German Civil
Code (BGB), that the statements set out in Clauses 13.2 to 13.14 (each a “RSGG
Guarantee”) are true and correct as of the date of this Agreement or such other
dates specified in the RSGG Guarantees. The RSGG Guarantees shall not constitute
guarantees (Garantien für die Beschaffenheit der Sache) within the meaning of
sections 443 and 444 German Civil Code (BGB), but shall constitute separate and
independent obligations of RSGG and the scope and content of each representation
and warranty of RSGG and any liability of RSGG arising hereunder shall be
defined solely by the provisions of this Clause 13. RSGG’s knowledge shall mean
the actual knowledge of RSGG and any knowledge of any officer of RSGG which they
have obtained, or could have obtained, after due inquiry of the managing
directors of the Company.

 

13.2                        Power and Authority

 

As of the date hereof and as of the Completion Date:

 

13.2.1              RSGG has the full personal or corporate (as the case may be)
and legal power and authority to enter into this Agreement and to carry out the
transactions contemplated by this Agreement. The transactions contemplated by
this Agreement have been duly authorised by all necessary corporate and/or legal
action on the part of RSGG and this Agreement has been duly executed by or on
behalf of RSGG and constitutes its binding obligation.

 

13.2.2              The execution and performance by RSGG of this Agreement and
the consummation of the transactions contemplated hereby require no filing by
RSGG with any governmental body, public agency or official or other third party,
save for those set out in this Agreement.

 

13.2.3              The execution and performance by RSGG of this Agreement and
the transactions contemplated hereby do not violate the constitutional documents
of RSGG nor any applicable law, regulation, judgement, injunction or order
binding on RSGG.

 

13.3                        Title to Shares

 

13.3.1              As of the date hereof the Shares are owned by RSGG and are
unencumbered and free from any third party rights. The Shares are fully paid up
and have not been repaid; there is no additional contribution obligation
(Nachschusspflicht).

 

13.3.2              As of the Completion Date the Shares are owned by Investco
and are unencumbered and free from any third party rights. The Shares are fully
paid up and have not been repaid; there is no additional contribution obligation
(Nachschusspflicht).

 

13.3.3              As of the date hereof and as of the Completion Date:

 

(a)                                 The Company has been duly established and is
validly existing under the laws of its incorporation.

 

(b)                                 The Shares comprise 100% of the issued share
capital of the Company.

 

14

--------------------------------------------------------------------------------


 

(c)                                  No person has a right or claim to or for
the issue of any new shares or other equity interest in the Company.

 

(d)                                 Except for the PLTA, the Company is not a
party to any enterprise agreements (Unternehmensverträge) within the meaning of
sections 291 and 292 German Stock Corporation Act (AktG) or comparable profit
sharing or pooling agreements or arrangements under the laws of other
jurisdictions.

 

13.3.4              As of the Completion Date:

 

(a)                                 Investco has been duly established and is
validly existing under the laws of its incorporation.

 

(b)                                 RSGG owns 100% of the partnership capital in
Investco.

 

(c)                                  No person has a right or claim to or for
the issue of any new shares or other equity interest in Investco.

 

(d)                                 Investco is not a party to any enterprise
agreements (Unternehmensverträge) within the meaning of sections 291 and 292
German Stock Corporation Act (AktG) or comparable profit sharing or pooling
agreements or arrangements under the laws of other jurisdictions.

 

13.4                        Group Companies

 

As of the date hereof and as of Completion:

 

13.4.1              The statements in Clause 3 are true and correct.

 

13.4.2              The Group Companies have been duly established and are
validly existing under the laws of their incorporation and are, to the extent
such concept exists in the relevant jurisdictions, of good standing.

 

13.4.3              The shares in the Group Companies are owned by the Company.
The Company directly or indirectly owns 100% of the shares in all Group
Companies. The shares in the Group Companies are unencumbered and free from any
third party rights. The shares in the Group Company directly or indirectly held
by the Company are fully paid up and have not been repaid; there is no
additional contribution obligation.

 

13.4.4              No person has a right or claim to or for the issue of any
new shares or other equity interests in any Group Company (other than the
Company).

 

13.4.5              The Company does not have any Subsidiaries other than the
Group Companies.

 

13.5                        Arm’s Length Transactions

 

As of the date hereof and as of the Completion Date all material agreements
currently in force between the Company and the Group Companies on the one hand
and the

 

15

--------------------------------------------------------------------------------


 

Rockwood Group (excluding the Company and the Group Companies) on the other
hands, have been made to RSGG’s knowledge at arm’s length commercial terms.

 

13.6                        No Insolvency Events

 

As of the date hereof and as of the Completion Date:

 

13.6.1              Neither the Company nor any Group Company is insolvent and
no receiver has been appointed over any part of its assets and no such
appointment has been threatened.

 

13.6.2              Neither the Company nor any Group Company is in liquidation
and no proceedings have been brought or threatened for the purpose of its
winding up.

 

13.6.3              To RSSG’s knowledge there are no facts, matters or
circumstances which give any person the right to apply to liquidate or wind up
the Company or any Group Company.

 

13.6.4              No administrator has been appointed to the Company or a
Group Company.

 

13.6.5              Neither the Company nor any Group Company has entered into
an arrangement, compromise or composition with or assignment for the benefit of
its creditors or a class of them.

 

13.6.6              Neither the Company nor any Group Company is (or is taken to
be under applicable legislation) unable to pay its debts, other than a debt or
claim the subject of a good faith dispute, and has not stopped or suspended, or
threatened to stop or suspend, the payment of all or a class of its debt.

 

13.6.7              The affairs of the Company and each Group Company have been
conducted in accordance with its constituent documents.

 

13.7                        Accounts

 

13.7.1              The Accounts have been prepared in accordance with the
standards applied by the Group Companies’ Management in accordance with past
practice and present a true and fair view of the financial position of the
Company and other Group Companies (on a consolidated basis) as at the Relevant
Date, and the financial performance of the Company and other Group Companies (on
a consolidated basis) for the 12 month period ended on the Relevant Date.

 

13.7.2              In the period between the Relevant Date and the Notice Date

 

(a)                                 the Company and each Group Company has
carried on its business in the ordinary and usual course; and

 

(b)                                 except for disposals in the ordinary course
of business and at not less than market value, the property of the Company and
each Group Company has been and remains in its possession of or under its
control.

 

16

--------------------------------------------------------------------------------


 

13.8                        Agreements

 

As of the date hereof, no failure by the Company nor any Group Company to comply
with a material obligation under an agreement to which it is a party has had a
Material Adverse Effect on the Group or, to the RSGG’s knowledge, is likely to
have a Material Adverse Effect on the Group. “Material Adverse Effect”, in
relation to the Group, means any event, change, matter, thing or condition which
individually or when aggregated with other such events, changes, matters, things
or conditions has had, or is reasonably likely to have, the effect of a
diminution in:

 

13.8.1              the consolidated net assets of the Company as per the
Relevant Date by 10% or more; or

 

13.8.2              consolidated earnings of the Company before interest, tax,
depreciation and amortisation by 10% of the EBITDA or more for the 12 month
period commencing on the date after the date on which the event, change, matter,
thing or condition occurs provided that the event, change, matter, thing or
condition is likely to persist and is incapable of being (or reasonably unlikely
to be) rectified or off-set over a reasonable period of time.

 

13.9                        Litigation

 

As of the date hereof:

 

13.9.1              RSGG is not aware of any material litigation, prosecution,
mediation, arbitration or other proceeding between the Company or any Group
Company and any other person.

 

13.9.2              To the best of RSGG’s knowledge and belief, neither the
Company nor any Group Company has received, any written notice or claim
threatening the commencement of any material litigation, prosecution, mediation,
arbitration or other proceeding in respect of the Company or any Group Company.

 

13.10                 Approvals

 

As of the date hereof:

 

13.10.1       The Company and each Group Company has all of the material
permits, licences, consents and other authorisations required to conduct its
business (the “Approvals”).

 

13.10.2       No failure by the Company or any Group Company to comply with the
conditions under the Approvals has had a Material Adverse Effect on the Group
taken as a whole.

 

13.11                 Environment

 

As of the date hereof:

 

13.11.1       Neither the Company nor any Group Company has received written
notice of any civil, criminal or administrative action, regulatory notice or
other

 

17

--------------------------------------------------------------------------------


 

proceeding or suit under any environmental law applicable to the Group, which is
or may have a Material Adverse Effect on the Group taken as a whole.

 

13.11.2       To RSGG’s knowledge, there has not occurred in connection with the
Company or any Group Company any act, omission, event or circumstance likely to
give rise in the future to any material civil, criminal or administrative
action, order, review, investigation, proceeding or suit, under any
environmental law applicable to the Group, other than reviews or investigations
in the nature of routine or periodic exercises which relate to events of a non
material nature.

 

13.12                 Compliance with laws

 

As of the date hereof, to RSGG’s knowledge, the Company and each Group Company
has carried on its business in all material respects in accordance with
applicable laws and has not received any written notice advising it that it has
not, in any material respect, complied with any applicable law.

 

13.13                 Information

 

As of the date hereof:

 

13.13.1       To RSGG’s knowledge, the Disclosure Material has been provided in
good faith.

 

13.13.2       RSGG has not knowingly or recklessly:

 

(a)                                 omitted to disclose information to Tianqi,
the disclosure of which might reasonably be expected to have resulted in Tianqi
not entering into this Agreement, or entering into it on materially different
terms;

 

(b)                                 caused anything to be omitted from the
Disclosure Material such as to make any part of that information materially
false or misleading; or

 

(c)                                  caused anything materially false or
misleading to be included in the Disclosure Material.

 

13.14                 Tax Warranties

 

13.14.1       The Company and each of the Group Companies have:

 

(a)                                 complied with all obligations under laws
relating to Tax;

 

(b)                                 maintained sufficient and accurate records
and all other information required to assess tax payable and to support all Tax
returns and information which has been or may be filed, lodged, or submitted to
any taxation authority or is required to be kept under laws relating to taxes;
and

 

(c)                                  complied with all obligations to register
for the purposes of laws relating to taxes.

 

18

--------------------------------------------------------------------------------


 

13.14.2       The Company and any of the Group Companies has paid all Taxes due
and payable before Completion.

 

13.15                 Within ten Business Days from the Notice Date and as of
the Notice Date, RSGG shall repeat the RSGG Guarantees and confirm that the RSGG
Guarantees are also true and correct as of the Notice Date.  However, insofar as
RSGG discloses any facts and circumstances in a disclosure schedule to be
delivered to Tianqi within ten Business Days following the Notice Date,

 

13.15.1       RSGG shall not be liable under the RSGG Guarantees in this regard;
and

 

13.15.2       if the Parties (negotiating in good faith) are unable to agree an
adjustment to the Exercise Price to address any matters disclosed in the
disclosure schedule to Tianqi’s reasonable satisfaction, Tianqi shall be
entitled to rescind the exercise of the Option by statement in writing towards
RSGG within further 10 Business Days and RSGG shall have no further liability or
obligation in this regard.

 

14.                               TAX INDEMNITY

 

14.1                        RSSG must pay to the Company the following amounts:

 

14.1.1              the amount of any Tax which a member of the Group may be
called upon to pay in respect of any Tax period ended before the Relevant Date
and in respect of the period from the first day of the next Tax period to the
Relevant Date which has not been paid prior to the Relevant Date;

 

14.1.2              the amount of any Tax which a member of the Group may be
called upon to pay, deduct or withhold in respect of any payments made by any
member of the Group prior to the Relevant Date; and

 

14.1.3              the amount of any duties payable in respect of any document
or transaction entered into prior to the Relevant Date to which any member of
the Group is or has been a party or by which any member of the Group derives,
has derived or will derive a benefit

 

but only to the extent the aggregate of such amounts is higher than the
provisions made in the Accounts.

 

15.                               REMEDIES

 

15.1                        If any of the RSGG Guarantees should prove to be
incorrect in whole or in part as of the date it is given (a “Breach”), RSGG
shall, following receipt of the respective written notice of claim from Tianqi:

 

15.1.1              restore the position to what it would have been if the
Breach had not occurred (Naturalrestitution) within a reasonable time period but
no later than one month following receipt of a respective notice of claim;
provided that, if either such restitution is impossible or RSGG seriously and
finally refuses to restore the position, Tianqi is entitled to recover monetary
compensation pursuant to Clause 15.1.2 prior to the expiry of the one month
period; or

 

19

--------------------------------------------------------------------------------


 

15.1.2              subject to Clause 15.1.1, pay to Tianqi monetary
compensation only for the damages actually suffered by Tianqi as a result of
such Breach;

 

15.1.3              in case of any damages suffered by the Company or the Group
Companies as a result of a Breach, Tianqi may only claim a portion of the
damages equal to the Participation.

 

15.2                        In the event of any alleged claims of Tianqi against
RSGG under the RSGG Guarantees, Tax Indemnity, Covenants (as defined below) or
otherwise under or in connection with this Agreement (excluding Clause 7.1)
(each a “Tianqi Claim”), Tianqi shall give RSGG written notice of the alleged
breach or non-fulfilment of a RSGG Guarantee or the Covenant without undue
delay, and in any event within one month following discovery of such breach or
non-fulfilment. Such notice shall state the nature of the breach or
non-fulfilment and the amount involved to the extent that such amount is
determinable at the time of such notice.

 

15.3                        Tianqi shall not be entitled to bring a Tianqi
Claim, and RSGG shall not be liable, if and to the extent that:

 

15.3.1              the underlying facts, circumstances or events forming the
basis of the Tianqi Claim) or determining the amount of damages caused:

 

(a)                                 are actually known by Tianqi or its
representatives or advisors on the Notice Date; or

 

(b)                                 have been fully and fairly disclosed in
writing to Tianqi or its representatives or advisors by RSGG or the Company
and/or their respective representatives or advisors prior to or on the Notice
Date;

 

15.3.2              Tianqi fails to:

 

(a)                                 inform RSGG in writing without undue delay,
and in any event no later than one month, after becoming aware of any alleged
incorrectness; or

 

(b)                                 give RSGG the opportunity to restore the
position pursuant to Clause 15.1.1;

 

15.3.3              the damage results from or is increased by the passing of,
or any change in, any law, rule, regulation or administrative practice of any
government, governmental authority, agency or regulatory body following the
Notice Date.

 

15.4                        If after RSGG has made any payment to Tianqi for any
Tianqi Claim, Tianqi or any of its Subsidiaries receives any benefit or credit
by reason of matters to which the Tianqi Claim relates then Tianqi must
immediately repay to RSGG a sum corresponding to the amount of the payment or
(if less) the amount of the benefit or credit.

 

15.5                        RSGG is not liable to make any payment in connection
with this Agreement (whether by way of damages or otherwise) to Tianqi in
respect of any Tianqi Claim for any indirect loss or for any:

 

15.5.1              loss of income, profits or business;

 

20

--------------------------------------------------------------------------------


 

15.5.2              loss of opportunity; or

 

15.5.3              damage to goodwill and business reputation,

 

however arising.

 

15.6                        Tianqi is not entitled to recover from RSGG under
this Agreement more than once in respect of the same liability suffered.

 

15.7                        RSGG is not liable to make any payment (whether by
way of payment of damages or otherwise) for any Tianqi Claim to the extent that
any liability:

 

15.7.1              is contingent, prospective, not ascertained or
ascertainable, unless and until such liability becomes an actual liability and
is due and payable;

 

15.7.2              arises from:

 

(a)                                 any legislation not in force at the date of
this agreement including legislation which takes effect retrospectively;

 

(b)                                 a change in the judicial interpretation of
the law in any jurisdiction after the date of this agreement; or

 

(c)                                  a change in the administrative practice of
any Government Agency after the date of this agreement including any change
which takes effect retrospectively;

 

15.7.3              would not have arisen but for a change after Completion in
any accounting policy or practice of the Company or a Group Company that applied
before Completion; or

 

15.7.4              is not a reasonable legal cost.

 

15.8                        The liability of RSGG for Tianqi Claims shall be
limited as follows:

 

15.8.1              Except for Tianqi Claims under Clauses 14 and 16.4.1, RSGG
shall only be liable under or in connection with a Tianqi Claim:

 

(a)                                 if a Tianqi Claim exceeds USD 250,000 (in
words: two hundred fifty-thousand US Dollars) (de minimis) (whereby a series of
individual claims on the same grounds shall be counted as one individual Tianqi
Claim) (the claims not exceeding USD 250,000 “De Minimis Claims”) and

 

(b)                                 if and to the extent the sum of all Tianqi
Claims (excluding the De Minimis Claims) exceeds USD 7,000,000 (in words: seven
million US Dollars);

 

15.8.2              the maximum aggregate liability of RSGG for:

 

21

--------------------------------------------------------------------------------


 

(a)                                 all Claims under Clauses 13.4, 13.5 and 13.7
to 13.12 (inclusive) shall be limited to an amount equal to 25 per cent of the
Tianqi Investment; and

 

(b)                                 all Claims under Clauses 13.2, 13.3, 13.6,
14, 16.4.1 shall be limited to an amount equal to the Exercise Price,

 

provided that under no circumstances will the maximum amount recovered by Tianqi
in respect of all Tianqi Claims under or in relation to or arising out of this
Agreement exceed 100% of the Exercise Price (before the application of
Clause 15.10).

 

15.9                        All Tianqi Claims (other than under Clauses 13.14
and 14) shall be time-barred 24 months following the Completion Date. All claims
under Clauses 13.14  and 14 shall be time-barred five years after the Completion
Date. These limitation periods shall be suspended with regard to a particular
claim against RSGG only by Tianqi instituting legal proceedings against RSGG
within the meaning of section 204 para. 1 no. 1 German Civil Code (BGB) in
respect thereof before the competent arbitral tribunal or court. Section 203
German Civil Code (BGB) shall not apply.

 

15.10                 Any monetary compensation received by Tianqi from Rockwood
Group as a result of any Tianqi Claim will be in reduction and refund of the
Exercise Price.

 

15.11                 The rights of Tianqi in case of a Breach shall be limited
to rights explicitly provided for in this Agreement and all statutory rights and
claims of Tianqi relating directly or indirectly to the quality of the purchase
object are hereby excluded and waived by Tianqi. This exclusion and waiver
covers, in particular, claims based on defects, claims pursuant to section 280
German Civil Code (BGB), claims based on breach of pre-contractual fault or
breach of contractual obligations, the right to reduce the Exercise Price, any
liability in tort, rights to terminate the Agreement because of the lack of
essential qualities, or any frustration claims pursuant to section 313 German
Civil Code (BGB) or any other rights to rescind, withdraw from or terminate the
Agreement or exercise any right or remedy which would have a similar effect.

 

15.12                 The statutory rules shall apply for claims based on fraud
or wilful misconduct (Vorsatz) of RSGG.

 

15.13                 The statutory duty to mitigate any damages (section 254
German Civil Code (BGB)) shall remain unaffected.

 

16.                               COVENANTS

 

16.1                        In the time period from the Notice Date until the
Completion Date and except as set out in this Agreement, RSGG and the Company
undertake to conduct the business of the Company and the Group Companies in the
ordinary course and in accordance with past practise.

 

16.2                        In the time period from the Relevant Date until the
Completion Date and except as set out in this Agreement, RSGG and the Company
undertake that they will not, except with the prior consent of Tianqi or unless
otherwise set out in this Agreement

 

16.2.1              sell, dispose of, transfer or encumber any of the Shares or
any participation in any Group Company;

 

22

--------------------------------------------------------------------------------


 

16.2.2              issue or resolve on the issuance of any shares in the
Company or any instrument that can be converted into shares, except to RSGG; and

 

16.2.3              issue or resolve on the issuance of any shares in any Group
Company or any instrument that can be converted into equity, except to the
Company or another Group Company or to a Subsidiary of the Company.

 

16.3                        If RSGG and/or the Company breach any of the
covenants set out in Clause 16.1 or Clause 16.2 (collectively, the “Covenants”),
RSGG and the Company, as the case may be, shall compensate Tianqi in accordance
with Clause 15 for damages suffered by Tianqi.

 

16.4                        In the time period from the Relevant Date until the
Completion Date and except as set out in this Agreement, RSGG undertakes to
ensure that:

 

16.4.1              the Company does not declare, pay or make any dividend or
distribution or otherwise make any repayment of capital to the Rockwood Group
(excluding the Company and the Group Companies);

 

16.4.2              neither the Company nor any Group Company enters into any
material transaction or agreement with the Rockwood Group (excluding the Company
and the Group Companies) other than on arm’s length commercial terms;

 

16.4.3              neither the Company nor any Group Company:

 

(a)                                 makes any payment to;

 

(b)                                 transfers any assets to;

 

(c)                                  assumes, indemnifies or incurs any
liability for the benefit of; or

 

(d)                                 waives or agrees to waive any amount owed to
it by,

 

the Rockwood Group (excluding the Company and the Group Companies), or agrees to
do any of those things; and

 

other than:

 

16.4.4              any payment referred to in Clause 8.3.1(b);

 

16.4.5              any payment made by the Company or a Group Company to the
Rockwood Group (excluding the Company and the Group Companies) under any
transaction on arm’s length commercial terms; and

 

16.4.6              any payment which is approved in writing by Tianqi.

 

17.                              MERGER CONTROL AND OTHER REGULATORY APROVALS

 

17.1                        The Parties undertake to conduct a detailed analysis
of any required merger control filings or other regulatory approvals after the
Exercise Date. For this purpose, each of the Company and Tianqi shall provide to
the legal counsel of Tianqi and the Company, as the case may be, the market
information and other information reasonably required

 

23

--------------------------------------------------------------------------------


 

for assessing the requiremens of such approvals and to prepare the necessary
filings. Any confidential market information of the Company and the Group
Companies, as well as the confidential market information of Tianqi shall not be
shared by the relevant legal counsel with either of Tianqi and RSGG.

 

17.2                        The Parties shall cooperate in the preparation of
any filing or application for regulatory approval or notification of the
relevant authorities. Tianqi shall be responsible for making any required
regulatory filing or application also (to the extent permissible) on behalf of
RSGG and/or the Company. Tianqi shall provide to RSGG and the Company any
written communication received or sent by Tianqi and/or its advisors and to
summarize any oral communication, in each case without undue delay.

 

17.3                        Tianqi shall consent to and comply with any
obligations or conditions, commitments or other agreements required by any
competent regulatory authority as a condition to the clearance of the Tianqi
Investment to the extent reasonably acceptable (zumutbar) for Tianqi with
respect to the business of Tianqi or any of its Subsidiaries.

 

17.4                        If a prohibition order of the relevant regulatory
authorities is to be anticipated or is actually issued, the Parties shall
endeavour what can reasonably be expected to remedy the circumstances preventing
the clearance; any liability of RSGG or the Company in this context is excluded.
Tianqi is entitled to lodge an appeal against a prohibition order and/or other
orders in co-operation with RSGG and the Company, and at its own expense.

 

18.                               CONFIDENTIALITY

 

18.1                        Save as required by law or by any regulation,
rule or any court, governmental or quasi-governmental authority or with the
prior written consent of the other Parties, each Party shall keep strictly
confidential, and no Party shall make any press release or similar public
announcement or disclosure about:

 

18.1.1              the existence and the contents of this Agreement; and

 

18.1.2              any information RSGG and the Company have received about
Tianqi and Tianqi about RSGG, the Company and the Group Companies, to the extent
that such information is not known or available to the public, or the respective
other Party has not consented to the disclosure of the information.

 

18.2                        If any disclosure or announcement of confidential
matters referred to in Clause 18.1 is required by law or by any regulation,
rule or any court, governmental or quasi-governmental authority or stock
exchange, such disclosure may be made by the Party which has been addressed but
only upon advice of its legal counsel and to the extent legally permissible and
reasonably possible after:

 

18.2.1              having informed the other Parties without undue delay about
the existence and scope of such obligation and the circumstances under which the
obligation has been imposed upon it;

 

18.2.2              ensuring the confidential treatment of such information
disclosed to the relevant public authority, court, regulatory body or stock
exchange;

 

24

--------------------------------------------------------------------------------


 

18.2.3              consulting with the other Parties on possible steps to avoid
or limit the disclosure; and

 

18.2.4              taking into account any reasonable steps another Party may
request to prevent or limit the scope or impact of such disclosure.

 

18.3                        Notwithstanding Clause 18.1:

 

18.3.1              Tianqi may disclose the existence and content of this
Agreement and any information received under Clause 12.4 as reasonably required
in order to allow Tianqi to:

 

(a)                                 obtain any necessary shareholder or
regulatory approvals; and

 

(b)                                 prepare and issue any document required for
any fund raising contemplated by Tianqi.

 

18.3.2              each of the Parties may disclose the existence and content
of this Agreement to any affiliate or any of its (direct or indirect)
shareholders.

 

19.                               NOTICES

 

19.1                        Unless provided otherwise in this Agreement, all
declarations (Willenserklärungen) to be made or notices to be given by any Party
pursuant to this Agreement shall be in writing in English and delivered by hand,
by courier or by telefax or (where an email address is specified) electronically
in pdf-format (section 127 para. 3 German Civil Code (BGB)) to the person at the
address set forth below. A change of address shall only become effective once
notified by the respective Party to the other Parties in accordance with this
Clause 19.1. The receipt of copies of a notice where specified below shall not
constitute or substitute the receipt of such notice by the respective Party
itself.

 

To RSGG:

 

Rockwood Specialties Group GmbH

Attn: Udo Pinger

Königsberger Straße 1

60487 Frankfurt am Main

Federal Republic of Germany

Facsimile: +49 (0) 69 7165 5693

Email: udo.pinger@rocksp.de

 

 

 

With a copy to:

 

Rockwood Holdings, Inc.

Attn: Thomas J. Riordan

100 Overlook Center

Princeton, NJ 08540

United States of America

Facsimile: +1 609 514 8722

Email: triordan@rocksp.com

 

25

--------------------------------------------------------------------------------


 

With a further copy to:

 

Clifford Chance

Attn: Arndt Stengel

(AZ: 41-40559289)

Mainzer Landstrasse 46

60325 Frankfurt am Main

Germany

Facsimile: +49 (0) 69 7199 4000

Email: arndt.stengel@cliffordchance.com

 

 

 

To the Company:

 

Rockwood Lithium GmbH

Attn: Steffen Haber / Marcus Brune

Industriepark Höchst

Building G 879

65926 Frankfurt am Main

Federal Republic of Germany

Facsimile: +49 (0) 69 7165 73555

Email: steffen.haber@rockwoodlithium.com /

marcus.brune@rockwoodlithium.com

 

 

 

With a copy to:

 

Rockwood Holdings, Inc.

Attn: Thomas J. Riordan

100 Overlook Center

Princeton, NJ 08540

United States of America

Facsimile: +1 609 514 8722

Email: triordan@rocksp.com

 

 

 

With a further copy to:

 

Clifford Chance

Attn: Arndt Stengel

(AZ: 41-40559289)

Mainzer Landstrasse 46

60325 Frankfurt am Main

Germany

Facsimile: +49 (0) 69 7199 4000

Email: arndt.stengel@cliffordchance.com

 

 

 

To Tianqi:

 

Chengdu Tianqi Group Co., Ltd.

Attn: Vivian Wu

No 2 Building, 10 East Gao Peng Road, Chengdu Hi-tech

Zone, Chengdu 610041, China

Facsimile: +86 28 8518 3501

Email: vivian.wu@tianqilithium.com

 

 

 

With a copy to:

 

Allens

Attn: Guy Alexander

126 Phillip Street, Sydney NSW 2000, Australia

 

26

--------------------------------------------------------------------------------


 

 

 

Facsimile: +61 2 9230 4260

Email: Guy.Alexander@allens.com.au

 

 

 

With a further copy to:

 

Allens Corporate Services Pty. Ltd

Level 37, QV. 1

250 St Georges Terrace

Perth WA 6000

Australia

 

19.2                        In addition Tianqi appoints

 

Allens Corporate Services Pty. Ltd

Level 37, QV. 1

250 St Georges Terrace

Perth WA 6000

Australia

 

as authorised agent for the receipt of a complaint and for service of any
documents that shall be served on the respective other Party in the course of
proceedings.

 

19.3                        Tianqi may at any time appoint one or more other
authorised agents for the receipt and/or service of declarations and/or
documents served and each Party may communicate other addresses to the
respective other Party. However, for each Party that is not located in the
Federal Republic of Germany at least one authorised agent for the service of
documents shall be appointed who is resident in the Federal Republic of Germany,
and a written power-of-attorney shall be delivered to this agent.

 

20.                               RESTRICTIONS ON TRANSFER

 

20.1                        Unless otherwise set out in this Agreement, all
claims and other rights out of or in connection with this Agreement can only be
transferred with the prior consent of the respective other Parties.

 

20.2                        Tianqi may at any time transfer its rights under
this Agreement to Tianqi Listco, or a wholly-owned Subsidiary of Tianqi Listco,
provided that such Subsidiary has agreed that in case such nominee ceases to be
a wholly owned Subsidiary of Tianqi Listco, any participation of such former
subsidiary in the Company shall automatically transfer to Tianqi Listco.

 

21.                               COSTS AND TRANSFER TAXES

 

The costs of notarisation, as well as the other transfer costs that result from
the conclusion and implementation of this Agreement, including any possible
transfer taxes, shall be borne by Tianqi. The Company has real estate in
Germany. The costs arising in connection with the notification of the
transactions contemplated under this Agreement to the competent merger control
authorities and with the administrative procedure, including the costs charged
by the competent merger control authority, and the costs arising in connection
with the application for any other regulatory approval, including a certificate
of non-objection with the BMWi and with the administrative

 

27

--------------------------------------------------------------------------------


 

procedure in accordance with the AWV, shall be borne by Tianqi. The costs of an
expert opinion that may become necessary under Clause 9.4 shall be borne by the
Parties in proportion to the result of such opinion; to the extent that the
auditing firm preparing the binding expert opinion requests advance payments
towards costs, the Parties are mutually obliged to bear these in equal parts.
For the remainder, each Party shall bear its own costs, including the costs of
its advisors.

 

22.                               FINAL PROVISIONS

 

22.1                        Except for the documentation regarding the Talison
Joint Venture, this Agreement contains the entire agreement reached between the
Parties on the subject of this Agreement. There are no side agreements.

 

22.2                        Amendments and supplements to this Agreement as well
as the waiver of any rights under this Agreement shall be in written form in
order to be valid unless a stricter form is required. This also applies to any
amendment to, or cancellation of, this written form clause.

 

22.3                        All disputes between the Parties arising out of or
in connection with this Agreement or regarding its validity are finally decided
by an arbitration tribunal comprising three persons in accordance with the
arbitration rules of the International Chamber of Commerce as amended from time
to time without recourse to the ordinary courts. The provisions regarding an
emergency arbitrator shall not apply. The place for arbitration proceedings is
London. The language for arbitration proceedings is English.

 

22.4                        The place of exclusive jurisdiction for all judicial
acts relating to arbitration proceedings in accordance with section 1062 para. 1
no 1 to 4 Civil Procedure Code (ZPO) is Frankfurt am Main (Germany).

 

22.5                        This Agreement is governed by German law, and is to
be interpreted exclusively consistent with German law and usage of terminology.
This includes, without limitation, the legal concepts and terms contained in
this Agreement, the English translations of which may not be identical with the
original German terms in their respective legal understanding. Any possible
current or future obligations between the Parties which fall under the EC
Regulation No 864/2007 on the Law Applicable to Non-Contractual Obligations
(“Rome II”) are also governed by German law.

 

22.6                        Should a provision of this Agreement or a provision
later on included in this Agreement be or become null and void as a whole or in
part, or should a gap in this Agreement become evident, this does not affect the
validity of the remaining provisions. The Parties are aware of the Federal Court
of Justice’s (Bundesgerichtshof) case-law, whereby a severability clause merely
reverses the burden of proof. However, it is the express intention of the
Parties to maintain the validity of the remaining provisions at all events and
thus to exclude the applicability of section 139 Civil Code as a whole. Instead
of the null and void provision, or in order to fill the gap, such valid and
practicable regulation shall be agreed that in legal and economic terms comes
closest to what the Parties intended or would have intended in accordance with
the purpose of this Agreement if they had considered the point when entering
into this Agreement. If the nullity of a provision is due to a degree of
performance or time (period or deadline) laid down in this provision, then the
provision is to be agreed with a legally permissible degree that comes closest
to the original degree.

 

28

--------------------------------------------------------------------------------


 

[g11301km07i001.jpg]

CLIFFORD CHANCE
PARTNERSCHAFTSGESELLSCHAFT

 

 

 

 23 November 2013

 

Schedule 6.3 to the Option Agreement

 

ROCKWOOD SPECIALTIES GROUP GMBH

 

[INSERT NAME OF RELEVANT TIANQI OR TIANQI LISTCO ENTITY]

 

[GENERAL PARTNER]

 

--------------------------------------------------------------------------------

 

PARTNERSHIP AGREEMENT

 

ROCKWOOD LITHIUM PARTICIPATION GMBH & CO. KG

 

--------------------------------------------------------------------------------

 

CLIFFORD CHANCE PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWÄLTEN,
WIRTSCHAFTSPRÜFERN, STEUERBERATERN UND SOLICITORS · SITZ: FRANKFURT AM MAIN · AG
FRANKFURT AM MAIN PR 1000

 

--------------------------------------------------------------------------------


 

1.

 

Preamble

 

1

2.

 

Definitions

 

2

 

 

 

 

 

I. Partnership and Partners

 

6

3.

 

Business Name, Seat, Business Year

 

6

4.

 

Object of the Enterprise

 

6

5.

 

Partners, Contributions

 

6

6.

 

Partners’ Accounts

 

7

 

 

 

 

 

II. Corporate Governance

 

9

7.

 

Management, Representation

 

9

8.

 

RSGG Undertaking

 

10

9.

 

Advisory Board

 

10

10.

 

Partners’ Resolutions

 

11

11.

 

Partners’ Meetings

 

13

12.

 

Escalation Rules

 

15

 

 

 

 

 

III. Information

 

17

13.

 

Information Rights

 

17

14.

 

Financial Information

 

18

 

 

 

 

 

IV. Financing / Distribution / Taxes

 

20

15.

 

Financing of the Partnership

 

20

16.

 

Distribution Policy

 

20

17.

 

Withdrawals from Accounts

 

21

18.

 

Taxes

 

21

 

 

 

 

 

V. Transfer and Termination

 

22

19.

 

Transfer and other Dealing Restrictions

 

22

20.

 

Drag-Along

 

22

21.

 

Tag-Along

 

24

22.

 

Termination of the Talison Joint Venture / Change of Control

 

24

23.

 

Termination

 

25

24.

 

Consequences of Termination

 

25

25.

 

Expulsion of a Partner

 

26

 

--------------------------------------------------------------------------------


 

26.

 

Consequences of expulsion or other withdrawals

 

26

27.

 

Settlement

 

27

28.

 

Liquidation

 

28

29.

 

Commercial Register Power of Attorney

 

28

 

 

 

 

 

VI. General Provisions

 

30

30.

 

Changes in Law

 

30

31.

 

Non-Solicitation and Non-Compete

 

30

32.

 

Costs

 

31

33.

 

Assignment

 

31

34.

 

Notices

 

31

35.

 

Governing Law and Jurisdiction

 

32

36.

 

Miscellaneous

 

32

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT IS MADE ON                    by and amongst

 

(1)                                 Rockwood Specialties Group GmbH, a limited
liability company under the laws of the Federal Republic of Germany, having its
business address at Königsberger Straße 1, 60487 Frankfurt am Main, Federal
Republic of Germany, and registered in the commercial register of the local
court of Frankfurt am Main under HRB 57924,

 

(hereinafter referred to as “RSGG”);

(2)                                 [Insert name of relevant Tianqi or Tianqi
Listco entity],

 

(hereinafter referred to as “Tianqi”); and

 

(3)                                 [·] GmbH, a limited liability company under
the laws of the Federal Republic of Germany, having its business address at
[address] and registered in the commercial register of the local court of
Frankfurt am Main under HRB [·],

 

(hereinafter referred to as the “General Partner”).

 

Tianqi and RSGG are collectively referred to as the “Limited Partners”, each a
“Limited Partner” and the Limited Partners and the General Partner are
collectively referred to as the “Partners”, each a “Partner” or as the
“Parties”, each a “Party”.

 

1.                                      PREAMBLE

 

1.1                               RSGG is the European holding company of the
Rockwood group of companies that is active in the specialty chemicals sector
with a focus on alkaline earth metals and associated downstream chemistries.
RSGG is ultimately controlled by Rockwood Holdings, Inc. (“Rockwood Holdings”,
together with its direct and indirect subsidiaries, the “Rockwood Group”).
Amongst other activities, the Rockwood Group is active in the mining,
production, refinement and processing of lithium and lithium compounds. The
lithium activities of the Rockwood Group are held by two separate holding
companies. Rockwood Lithium GmbH, a limited liability company under the laws of
the Federal Republic of Germany, having its business address at Industriepark
Höchst, Building G 879, 65926 Frankfurt am Main, Federal Republic of Germany,
and registered in the commercial register of the local court of Frankfurt am
Main under HRB 94607, (“Rockwood Lithium”) holds the Rockwood Group’s lithium
activities in Europe and Asia.

 

1.2                               In addition, the Rockwood Group and Tianqi
together (indirectly) hold (“Talison JV”) all shares in Talison Lithium Pty.
Ltd., a proprietary limited company under the laws of Australia, having its
business address at [·] and registered in [·] (“Talison”). Talison is active in
the mining and processing of Lithium.

 

1.3                               On [·] RSGG, Tianqi and Rockwood Lithium have
entered into an option agreement (notarial deed [·] of the notary [·] with its
office in Frankfurt am Main) (the “Option Agreement”) pursuant to which they
have agreed that Tianqi shall acquire a participation in Rockwood Lithium. The
Participation shall be held through the Partnership. The Partnership shall serve
as a joint venture vehicle for the participation of RSGG and Tianqi in Rockwood
Lithium.

 

1

--------------------------------------------------------------------------------


 

1.4                               On or before the date of this Agreement, RSGG
as the sole shareholder of Rockwood Lithium has contributed all shares in
Rockwood Lithium to the Partnership.

 

2.                                      DEFINITIONS

 

2.1                               In this Agreement the following words and
expressions shall have the following meanings:

 

“Advisory Board”

 

shall have the meaning given to it in Clause 9.1

 

 

 

“Agreement”

 

shall mean this partnership agreement;

 

 

 

“Affiliate”

 

shall mean any person which is affiliated with the relevant other person in the
meaning of sections 15 et seq. AktG;

 

 

 

“AktG”

 

shall refer to the German Stock Corporation Act (Aktiengesetz);

 

 

 

“AStG”

 

shall refer to the German Foreign Tax Act (Außensteuergesetz);

 

 

 

“BGB”

 

shall refer to the German Civil Code (Bürgerliches Gesetzbuch);

 

 

 

“Business”

 

shall be the business of the Group as conducted from time to time;

 

 

 

“Business Day”

 

shall mean any day when banks in Frankfurt am Main are open for the conduct of
normal business;

 

 

 

“Call Notice”

 

shall have the meaning given to it in Clause 22.1.1

 

 

 

“Capital Account I”

 

shall have the meaning given to it in Clause 6.2.1;

 

 

 

“Capital Account II”

 

shall have the meaning given to it in Clause 6.3.1;

 

 

 

“Capital Share”

 

shall have the meaning given to it in Clause 5.3;

 

 

 

“Commercially Sensitive Information”

 

shall have the meaning given to it in Clause 13.3;

 

 

 

“Compulsory Contribution”

 

shall mean the amount of the Contribution of a Limited Partner of the
Partnership that is not registered as the liable contribution (Hafteinlage) of
such Limited Partner with the commercial register (Pflichteinlage);

 

 

 

“Confidential Information”

 

shall have the meaning given to it in Clause 36.1.1;

 

 

 

“Contribution”

 

shall mean the sum of the Compulsory Contribution (Pflichteinlage) and the
Liable Contribution (Hafteinlage) of a Limited Partner of the Partnership;

 

 

 

“Deadlock”

 

shall have the meaning given to it in Clause 12.3;

 

 

 

“Deadlock Expert”

 

shall have the meaning given to it in Clause 12.5;

 

 

 

“Deadlock Notice”

 

shall have the meaning given to it in Clause 12.3;

 

2

--------------------------------------------------------------------------------


 

“Disclosing Party”

 

shall have the meaning given to it in Clause 36.1.1;

 

 

 

“Drag-Along Buyer”

 

shall have the meaning given to it in Clause 20.1;

 

 

 

“Drag-Along Notice”

 

shall have the meaning given to it in Clause 20.3;

 

 

 

“Drag-Along Partners” and “Drag-Along Partner”

 

shall have the meaning given to it in Clause 20.1;

 

 

 

“Drag-Along Right”

 

shall have the meaning given to it in Clause 20.2;

 

 

 

“Dragged Partnership Interest”

 

shall have the meaning given to it in Clause 20.1;

 

 

 

“Exiting Partner”

 

shall have the meaning given to it in Clause 27.1;

 

 

 

“Expert Opinion”

 

shall have the meaning given to it in Clause 12.5;

 

 

 

“General Partner”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Group”

 

shall mean Rockwood Lithium and any of its subsidiaries;

 

 

 

“HGB”

 

shall refer to the German Commercial Code (Handelsgesetzbuch);

 

 

 

“Insolvency Event”

 

shall mean, in respect of any Party, any distress, execution, sequestration,
insolvency or other similar process being levied or enforced upon or sued out
against property of any Party which is not discharged within seven days; or an
encumbrance taking possession of, or an administrator, administrative receiver,
receiver, trustee or liquidator being appointed over the whole or any
substantial part of any Party’s undertaking, property or assets or those of its
holding company or an order is made or a resolution is passed for the winding-up
of any Party;

 

 

 

“Liable Contribution”

 

shall mean the amount of the Contribution of a Limited Partner of the
Partnership to be registered as liable contribution (Hafteinlage) of such
Limited Partner with the commercial register;

 

 

 

“LIBOR”

 

shall mean three months LIBOR as reported by Bloomberg;

 

 

 

“Limited Partners” and “Limited Partner”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Loan Account”

 

shall have the meaning given to it in Clause 6.4.1;

 

 

 

“Loss Carry-Forward Account”

 

shall have the meaning given to it in Clause 6.6;

 

 

 

“Option Agreement”

 

shall have the meaning given to it in Clause 1.3;

 

 

 

“Parties” and “Party”

 

shall have the meaning given to it in the deed caption;

 

3

--------------------------------------------------------------------------------


 

“Partners” and “Partner”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Partnership Capital”

 

shall have the meaning given to it in Clause 5.3;

 

 

 

“PLTA”

 

shall have the meaning given to it in Clause 16.1;

 

 

 

“Put Notice”

 

shall have the meaning given to it in Clause 22.1.2;

 

 

 

“Qualified Majority”

 

shall mean the approval of RSGG (while its Capital Share is 50% or greater) and
Tianqi (while its Capital Share is 20% or greater);

 

 

 

“Receiving Party”

 

shall have the meaning given to it in Clause 36.1.1;

 

 

 

“Recipient”

 

shall have the meaning given to it in Clause 36.1.4;

 

 

 

“Reserve Account”

 

shall have the meaning given to it in Clause 6.5.1;

 

 

 

“RSGG”

 

shall have the meaning given to it in the deed caption;

 

 

 

“RSGG Contribution”

 

shall have the meaning given to it in Clause 5.2.1;

 

 

 

“RSGG Proportion”

 

shall have the meaning given to it in Clause 20.3.5;

 

 

 

“Rockwood Group”

 

shall have the meaning given to it in Clause 1.1;

 

 

 

“Rockwood Holdings”

 

shall have the meaning given to it in Clause 1.1;

 

 

 

“Rockwood Lithium”

 

shall have the meaning given to it in Clause 1.1;

 

 

 

“Tag-Along Notice”

 

shall have the meaning given to it in Clause 21.1;

 

 

 

“Tag-Along Partners” and “Tag-Along Partner”

 

shall have the meaning given to it in Clause 21.1;

 

 

 

“Tagged Partnership Interest”

 

shall have the meaning given to it in Clause 21.2;

 

 

 

“Talison”

 

shall have the meaning given to it in Clause 1.2;

 

 

 

“Talison JV”

 

shall have the meaning given to it in Clause 1.2;

 

 

 

“Termination”

 

shall mean the valid termination of this Agreement according to Section 24 or
section 135 HGB;

 

 

 

“Third Deadlock Notice”

 

shall have the meaning given to it in Clause 12.5;

 

 

 

“Tianqi”

 

shall have the meaning given to it in the deed caption;

 

 

 

“Tianqi Contribution”

 

shall have the meaning given to it in Clause 5.2.2

 

 

 

“TT”

 

shall have the meaning given to it in Clause 18;

 

 

 

“UmwG”

 

shall refer to the German Reorganisation Act (Umwandlungsgesetz); and

 

2.2                               In this Agreement:

 

2.2.1                     a reference to a company or other legal entity shall
be construed so as to include any legal entity or entities into which such
company may be merged by means of a statutory merger or into which it may be
split-up or de-merged, by means of a statutory split-up or demerger;

 

4

--------------------------------------------------------------------------------


 

2.2.2                     a reference to a “person” includes a reference to an
individual, a body corporate, an association, a partnership, a government or a
state body and any other legal entity and includes in each case such person’s
legal representatives, successors and permitted assigns;

 

2.2.3                     a reference to the masculine includes a reference to
the feminine and neuter and vice versa;

 

2.2.4                     a reference to any time is to local time in Frankfurt
am Main, Germany on the day in question;

 

2.2.5                     a reference to “includes” or “including” or any
similar expression means “including but without limitation”; and

 

2.2.6                     a reference to a Clause, or Schedule means a clause or
schedule of or to this Agreement.

 

5

--------------------------------------------------------------------------------


 

I. PARTNERSHIP AND PARTNERS

 

3.                                      BUSINESS NAME, SEAT, BUSINESS YEAR

 

3.1                               The Partnership has the business name Rockwood
Lithium Participation GmbH & Co. KG.

 

3.2                               The seat (Sitz) of the Partnership is
Frankfurt am Main.

 

3.3                               The business year of the Partnership is the
calendar year. The first business year is a short business year; it ends on 31
December of the year in which the Partnership is registered in the commercial
register.

 

4.                                      OBJECT OF THE ENTERPRISE

 

4.1                               The object of the enterprise is to hold and
administer the shares in Rockwood Lithium and to hold and maintain its own
assets and to provide management services to its direct and indirect
subsidiaries.

 

4.2                              The Partnership may perform all transactions
and acts that are intended to serve the purpose of the Partnership directly or
indirectly. It may establish branches in Germany and abroad as well as form,
acquire or participate in other companies or partnerships.

 

5.                                      PARTNERS, CONTRIBUTIONS

 

5.1                               The Partnership shall have one personally
liable partner. The personally liable partner of the Partnership is the General
Partner with its seat in Frankfurt am Main. The General Partner does not owe any
contribution. It does not participate in the assets, profit or loss of the
Partnership.

 

5.2                               The Limited Partners (Kommanditisten) are:

 

5.2.1                     RSGG with a Contribution of EUR [·] (in words:
[·] Euros) (the “RSGG Contribution”), of which

 

(a)                                 EUR [·] (in words: [·] Euros) shall be the
Liable Contribution to be registered in the commercial register and booked into
the Capital Account I; and

 

(b)                                 EUR [·] (in words: [·] Euros) shall be the
Compulsory Contribution to be booked into the Capital Account II; and

 

5.2.2                     Tianqi with a Contribution of EUR [·] (in words:
[·] Euros) (the “Tianqi Contribution”), of which

 

(a)                                 EUR [·] (in words: [·] Euros) shall be the
Liable Contribution to be registered in the commercial register and booked into
the Capital Account I; and

 

(b)                                 EUR [·] (in words: [·] Euros) shall be the
Compulsory Contribution to be booked into the Capital Account II.

 

6

--------------------------------------------------------------------------------


 

5.3                               The aggregate Contributions of all Partners
form the fixed capital of the Partnership (the “Partnership Capital”). The
amount of a Partner’s Contribution also denotes that Partner’s share in the
Partnership Capital within the meaning of this Agreement (the “Capital Share”).

 

5.4                               The RSGG Contribution may be made by RSGG in
kind by contributing all shares in Rockwood Lithium to the Partnership. The
Partners agree that the RSGG Contribution shall be valued at the amount of
EUR [·] (in words: [·] Euro). There shall be no subsequent re-evaluation of the
RSGG Contribution. RSGG’s initial Capital Shares shall be [·]%.

 

5.5                               The Tianqi Contribution will be the Exercise
Price paid under the Option Agreement. The Partners agree that the Tianqi
Contribution shall be valued at the amount of EUR [·] (in words: [·] Euro).
There shall be no subsequent re-rating of the Tianqi Contribution for subsequent
movements in foreign currency exchange. Tianqi’s initial Capital Shares shall be
[·]%.

 

6.                                      PARTNERS’ ACCOUNTS

 

6.1                               A capital account I, a capital account II, a
loan account, a reserves account and a loss carry-forward account shall be kept
for each Limited Partner.

 

6.2                               Capital Accounts I

 

6.2.1                     The Liable Contribution of each Limited Partner shall
be booked in the capital account I of the Limited Partners (the “Capital Account
I”).

 

6.2.2                     The Capital Accounts I shall be kept as fixed
non-interest-bearing accounts. Credit balances on the Capital Account I do not
constitute liabilities of the Partnership and can only be transferred together
with the Limited Partnership Interests.

 

6.3                               Capital Accounts II

 

6.3.1                     The Compulsory Contributions of each Limited Partner
shall be booked in the capital account II of the Limited Partners (the “Capital
Account II”).

 

6.3.2                     The Capital Accounts II shall be kept as fixed
non-interest-bearing accounts. Credit balances on the Capital Account II do not
constitute liabilities of the Partnership and can only be transferred together
with the Limited Partnership Interests.

 

6.4                               Loan Accounts

 

6.4.1                     The profit shares capable of withdrawal as well as
other receivables and liabilities between the Partnership and the Limited
Partners shall be booked in the loan accounts (each a “Loan Account”).

 

6.4.2                     Interest shall be paid on the credit and debit
balances of the Loan Accounts at a rate of [·] basis points above the average
three month EURIBOR applicable during the interest period per annum, whereas the
interest is calculated in each case to the end of the year on the average of the
balances on the last day of

 

7

--------------------------------------------------------------------------------


 

each month of the preceding business year. As between the Partners, the interest
shall be deemed as expenditure or income.

 

6.4.3                     Each Limited Partner shall first balance any amount on
its Loss Carry-Forward Account prior to withdrawing any amounts from its Loan
Account.

 

6.5                               Reserves Accounts

 

6.5.1                     Profit shares of the Limited Partners not available
for withdrawal shall be booked in the reserves accounts (each a “Reserves
Account”).

 

6.5.2                     The reserves accounts shall be kept as
non-interest-bearing accounts. Credit balances on the reserves accounts do not
constitute liabilities of the Partnership and can only be transferred together
with the Limited Partnership Interests.

 

6.5.3                     Amounts from the reserves account cannot be withdrawn,
but must be transferred to the Loan Accounts insofar as provided for in
Clause 16.2.

 

6.6                               Loss Carry-Forward Accounts

 

Loss shares and profits affecting a Limited Partner shall be booked in the loss
carry-forward accounts (each a “Loss Carry-Forward Account”) until the
respective account is balanced. They are non-interest-bearing and pass to the
legal successor in case of transfer of the Limited Partnership Interest.

 

6.7                               A current account is kept for the General
Partner.

 

8

--------------------------------------------------------------------------------


 

II. CORPORATE GOVERNANCE

 

7.                                      MANAGEMENT, REPRESENTATION

 

7.1                               The General Partner alone shall be entitled
and obliged to manage and represent the Partnership, to conclude all agreements
and perform all legal acts in the name and for the account of the Partnership
vis-à-vis its counterparties. The General Partner and its managing directors are
released from the restrictions of section 181 BGB for all legal transactions
between the Partnership and the General Partner.

 

7.2                               The management authority of the General
Partner extends to all acts encompassed by the ordinary course of business of
the Partnership. For acts beyond this scope, the General Partner requires prior
consent by means of a resolution by the Advisory Board or the Partners. Acts
requiring consent shall in particular be the acts listed as a subject matter of
approval by the Advisory Board or the Partners pursuant to Clauses 9 and 10
(none of which shall be regarded as being in the ordinary course of business).

 

7.3                               The General Partner and its managing directors
shall execute and implement the resolutions by the Partners and the Advisory
Board and, upon request of the Advisory Board or the Partners’ meeting, inform
the Advisory Board or the Partners’ meeting about any matter of the Partnership
applying the restrictions set forth in Clause 13.

 

7.4                               To the extent to which consent has been
obtained for transactions outside the ordinary course of business by means of an
Advisory Board resolution or Partners’ resolution, the Limited Partners’ right
of objection pursuant to section 164 HGB shall be excluded.

 

7.5                               As long as the Partnership may be
consolidated, the Partnership shall be fully consolidated in the consolidated
annual accounts of RSGG. The General Partner and its managing directors shall
make reasonable efforts to procure that all internal guidelines of the Rockwood
Group applicable from time to time are complied with by the Partnership. For the
avoidance of doubt, there shall be no right of Tianqi to request the application
of the Rockwood Group guidelines and a mere failure of the Partnership to apply
the Rockwood Group guidelines shall not result in any claims of Tianqi against
RSGG, the General Partner, its managing directors or the Partnership.

 

7.6                               The General Partner and its managing directors
shall procure that the Partnership will establish, maintain and duly administer
an internal control system comprising policies, processes and such other
features as are necessary or advisable to help ensure:

 

7.6.1                     the Partnership’s effective and efficient operation by
enabling it to manage significant business, operational, financial, compliance
and other risks to achieving the Partnership’s objectives;

 

7.6.2                     the quality of the Partnership’s internal and external
reporting; and

 

7.6.3                     compliance by the Partnership with any applicable laws
and regulations binding on it and on the Rockwood Group and compliance by the
Partners

 

9

--------------------------------------------------------------------------------


 

with any applicable laws and regulations binding on any of them in the context
of them holding their Capital Share in the Partnership.

 

The Partners agree to grant any consent in Partners’ meetings which may be
required to enable the General Partner to fulfil its obligations under this
Clause 7.6. The Partnership shall be entitled to assign the obligations under
this Clause 7.6 entirely or partially to RSGG.

 

8.                                      RSGG UNDERTAKING

 

8.1                               RSGG undertakes:

 

8.1.1                     to instruct the managing directors of the General
Partner to conduct the business of the Partnership and the Group in the ordinary
course and in compliance with applicable law; and

 

8.1.2                     not to instruct the managing directors of the General
Partner to do anything which is contrary to the Partnership’s best interest.

 

8.2                               RSGG shall neither instruct nor otherwise use
its shareholder rights to prevent the General Partner from making use or
enforcing any of the Partnership’s legitimate claims against any Limited
Partner, including RSGG.

 

9.                                      ADVISORY BOARD

 

9.1                               The Partnership shall have an advisory board
(“Advisory Board”, Beirat) to which the rules of the AktG for a supervisory
board shall not apply.

 

9.2                               Advisory Board Members

 

9.2.1                     Limited Partners holding (jointly or individually) at
least 20 per cent of the Partnership Capital shall appoint (in case of joint
participation of at least 20 per cent, shall appoint jointly) one member of the
Advisory Board.

 

9.2.2                     No Limited Partner other than RSGG shall appoint more
than one member of the Advisory Board.

 

9.2.3                     For so long as RSGG’s Capital Share is at least 50% of
the Partnership’s Capital, RSGG shall appoint such number of members of the
Advisory Board that exceeds the total number of all other members by one.

 

9.2.4                     Each member of the Advisory Board may resign from its
office with a notice period of four weeks even without an important reason, by
written notification to the chairperson of the Advisory Board or, if no
chairperson has been appointed, to the managing directors of the General
Partner.

 

9.2.5                     A Limited Partner shall (in case of joint
participation of at least 20 per cent jointly) at any time be entitled to remove
from office or replace the members appointed by it and appoint a new member
instead.

 

9.3                               The chairman of the Advisory Board shall be
appointed by RSGG for so long as Capital Share is at least 50 per cent of the
Partnership’s Capital. If RSGG’s Capital

 

10

--------------------------------------------------------------------------------


 

Share falls short of 50 percent of the Partnership’s Capital, the chairman of
the Advisory Board shall be appointed by a majority of the Advisory Board.

 

9.4                               The Advisory Board shall pass the following
resolutions:

 

9.4.1                     approval of acts of the General Partner that are
outside the ordinary course of business other than:

 

(a)                                 any matters required to be approved by the
Partners under Clause 10.1, 10.2or 10.3; or

 

(b)                                 any other matters required to be approved by
a resolution of Partners passed with at least a Qualified Majority under this
Agreement;

 

9.4.2                     approval of acts of the General Partner that the
General Partner wishes to submit to the Advisory Board for approval;

 

9.4.3                     approval of the Partnership’s budget for the coming
year;

 

9.4.4                     the resolution regarding its rules of procedure
according to Clause 9.6.

 

9.5                              Advisory Board Meetings

 

9.5.1                     The Advisory Board shall hold meetings. The language
of the Advisory Board meetings shall be English.

 

9.5.2                     The Advisory Board shall meet at least twice a year,
once in the third or fourth month of each business year after the annual
accounts of the Partnership are available.

 

9.5.3                     The managing directors of the General Partner may be
invited to and shall, if invited, attend the meeting. A meeting may be held
without the managing directors of the General Partner if the managing directors
have been invited according to the rules of procedure of the Advisory Board.

 

9.5.4                     The Partnership shall bear any the costs and expenses
of conducting Advisory Board meetings except for costs and expenses incurred by
the individual Advisory Board members, e.g. travel and out-of-pocket expenses
which shall not be refundable.

 

9.6                               In its first meeting, the Advisory Board shall
resolve on its rules of procedure. The resolution on the rules of procedure and
any resolution on the amendment of the rules of procedure shall be passed
unanimously. The first meeting of the advisory board shall take place without
undue delay after all Limited Partners made their Contribution, but in any event
within one month after the Contribution.

 

10.                               PARTNERS’ RESOLUTIONS

 

10.1                        Unless this Agreement or compulsory statutory
provisions regulate otherwise, the Partners pass their resolutions with a simple
majority of the votes cast. In particular, unless this Agreement or compulsory
statutory provisions provide for a larger

 

11

--------------------------------------------------------------------------------


 

majority, the following matters require a Partners’ resolution passed with at
least a simple majority:

 

10.1.1              adoption of the annual accounts;

 

10.1.2              approval of redemption, direct or indirect transfer or
encumbrance of any Limited Partnership Interest except to the extent otherwise
provided for in Clauses 19 through 21 and only to the extent such measures do
not result in the dilution of any Limited Partners’ interest other than RSGG’s
Limited Partnership Interest;

 

10.1.3              approval of the sale, transfer or disposal of the shares in
any company of the Group (other than the Company);

 

10.1.4              approval or consent to any issuance of shares, participation
(including silent participation) or instruments convertible into equity by any
company of the Group (other than the Company), except to any company of the
Group (including the Company);

 

10.1.5              approval of any other measures in relation to the Limited
Partnership Interests set out in Clause 19.1;

 

10.1.6              discharge of the General Partner;

 

10.1.7              profit and loss appropriation (Ergebnisverwendung) (save as
otherwise contemplated in this Agreement);

 

10.1.8              transfer of any amounts from the Reserves Accounts to the
Loan Accounts (other than where such transfer is required to comply with
Clause 16.2); and

 

10.1.9              election of the Auditor.

 

10.2                       Resolutions requiring a higher majority

 

Unless compulsory statutory provisions provide for a larger majority and in
addition to matters otherwise explicitly subjected to Partners’ resolution with
a Qualified Majority in this Agreement, the following matters require a
Partners’ resolution passed with at least Qualified Majority:

 

10.2.1              sale, transfer or disposal of the shares in Rockwood
Lithium;

 

10.2.2              approval or consent to any issuance of shares, participation
(including silent participation) or instruments convertible into equity by
Rockwood Lithium, except to the Partnership;

 

10.2.3              issuance of any new Limited Partnership Interests;

 

10.2.4              enter into any transaction or agreement between the
Partnership or any member of the Group on the one hand and any member of the
Rockwood Group (excluding the Group) or Tianqi and any of Tianqi’s Affiliates on
the other, except if such transaction or agreement is made on arms’ length

 

12

--------------------------------------------------------------------------------


 

commercial terms (with any dispute as to whether or not a transaction is made on
arms’ length commercial terms to be dealt with under Clause 12);

 

10.2.5              merger (Verschmelzung), demerger (Spaltung) or a change of
legal form of the Partnership;

 

10.2.6              conclusion, amendment and termination of agreements between
business enterprises according to section 291 et seq. AktG;

 

10.2.7              withdrawals from Loan Accounts resulting in overdrafts on
the Loan Account;

 

10.2.8              dissolution of the Partnership and a winding up of the
Partnership; and

 

10.2.9              undertaking businesses or activities outside the object of
the Partnership according to Clause 4.

 

10.3                        Resolutions requiring unanimous consent

 

Any measures in which a Limited Partner is unable to prevent a dilutive effect
to its participation in the Partnership Interest, except as otherwise set out in
this Agreement, as well as amendment to this Agreement require a unanimous
(einstimmige) Partners’ resolution.

 

10.4                        One vote is granted for each EUR 1.00 Capital Share.
In case of a tie in the voting, the motion is deemed to have been rejected.
Abstentions (Stimmenthaltungen) do not count as votes that have been cast.

 

10.5                        Each Partner can have itself represented in passing
resolutions — inside and outside Partners’ meetings — by another Partner
authorized at least in text form, in particular by e-mail or facsimile.

 

10.6                        The invalidity of Partners’ resolutions can only be
asserted by an action against the Partnership within a preclusive time limit
(materielle Ausschlussfrist) of one month after receipt of the minutes of the
Partners’ meeting. After the expiry of the preclusive time limit, any defect is
deemed to have been cured.

 

11.                               PARTNERS’ MEETINGS

 

11.1                        The Partners pass their resolutions in Partners’
meetings unless all Partners consent to or participate in another form of
passing resolutions. The language of the Partners’ meetings shall be English.

 

11.2                        An ordinary annual Partners’ meeting takes place
once in each business year within six months following the end of the preceding
business year to resolve upon the adoption of the audited annual accounts for
the preceding business year or, in case the audited annual statements are not
available until the end of the fifth month following the end of the preceding
business year, within one month after the audit of the annual accounts for the
preceding business year has been finalised. This ordinary annual Partners’
meeting must at least decide on the adoption of the audited and certified annual
accounts, the appropriation of the annual profit or loss (Ergebnisverwendung),
the selection of the Auditor and the discharge of the General Partner. In the
ordinary annual Partners’ meeting, the Partners shall pass resolutions as to:

 

13

--------------------------------------------------------------------------------


 

11.2.1              whether and (if so) to which extent amounts from the
reserves accounts shall be transferred to the Loan Accounts according to
Clause 10.1.8 (simple majority required); and

 

11.2.2              the distribution of any profits to the Partners in
compliance with Clause 16.

 

11.3                        In addition, an extraordinary Partners’ meeting
shall be convened if this appears necessary in the interests of the Partnership,
or if this is requested in writing or in text form, in particular by e-mail or
facsimile stating the reasons for calling the meeting and the agenda, by
Partner(s) whose Capital Shares alone or together comprise at least 10per cent
of the Partnership Capital.

 

11.4                        The Partners’ meeting can be called in writing, by
facsimile or e-mail. The Partners’ meeting shall be duly called if the
invitation stating the time, place and agenda, has been sent to the Partners at
least two weeks before the day of the Partners’ meeting and accompanied by those
written materials to be considered at the Partners’ meeting. The Partners may
unanimously waive any invitation periods and form requirements. The Partners’
meeting is called by the General Partner. It can involve experts and persons
providing information, at the Partnership’s expense, if it considers their
consultation necessary for the Partners’ information. Partners who are entitled
to call the Partners’ meeting pursuant to Clause 11.3 above can do so
themselves, specifying the reasons for calling the meeting and the agenda, if
their request is refused or is not complied with within one week after it is
received by the General Partner.

 

11.5                        The Partners’ meeting takes place at the seat (Sitz)
of the Partnership, unless all Partners declare that they consent to a Partners’
meeting at another place. The number of representatives of a Limited Partner in
a Partners’ meeting shall be limited. Unless legal requirements for
representation of the Shareholder require a higher number of representatives,
each Partner shall be entitled to have two representatives attend the Partners’
meeting.

 

11.6                        The Partners’ meeting has a quorum (beschlussfähig)
if it was duly called and the number of votes present or represented corresponds
to at least those votes necessary to pass a resolution by a Qualified Majority.
If a Partners’ meeting does not have a quorum, a new Partners’ meeting must be
called without undue delay (unverzüglich) but no earlier than 2 weeks after the
date for the initial Partners’ meeting; this new Partners’ meeting then has a
quorum for the items on the agenda of the Partners’ meeting in which the
previous meeting had no quorum, regardless of the number of votes present or
represented; this must be pointed out in the invitation to the meeting.

 

11.7                        The meeting is chaired by a managing director of the
General Partner. If more than one managing director of the General Partner is
present at the meeting, the Partners shall select one of the present managing
directors of the General Partner, or in case no managing director of the General
Partner is present, any other person present to chair the Partners’ meeting
before the start of the agenda under the direction of the oldest Limited
Partner’s representative present, with a simple majority of the votes cast. The
chairman of the meeting ascertains that the Partners’ meeting has a quorum and
decides on the type of voting, unless the Partners’ meeting decides otherwise.
He can involve experts and persons providing information, at the Partnership’s
expense, if he considers their consultation necessary for the Partners’
information.

 

14

--------------------------------------------------------------------------------


 

11.8                       Minutes of the Partners’ resolutions passed in
Partners’ meetings must be produced, and must be signed by the chairman of the
meeting. The minutes must record the date and place of the meeting, the
participants, the items on the agenda, the motions filed, the Partners’
resolutions and the results of the voting. A copy of the minutes must be sent to
each Partner without undue delay (unverzüglich).

 

11.9                        The Partners and the General Partner in its
communication with the Partners shall at all times apply the restrictions as to
the passing on of Commercially Sensitive Information as set forth in Clause 13.

 

12.                               ESCALATION RULES

 

12.1                        The escalation rules in this Clause 12 shall apply
in the following cases:

 

12.1.1              where the Partners fail to agree on the requirement of a
data trustee according to Clause 13.6;

 

12.1.2              where the Partners fail to agree on any matter subject to a
Qualified Majority;

 

12.1.3              where there is a dispute as to whether a transaction is on
arms’ length commercial terms in accordance with Clause 10.2.4; and

 

12.1.4              where the Partners fail to agree on the EV for the purposes
of Clause 22.5.2.

 

12.2                        Any of the Partners may, by written notice of at
least seven Business Days to the other Partners, convene a further meeting of
the Partners with a view to resolving such matter amicably.

 

12.3                        If the dispute has not been resolved within fifteen
Business Days of the meeting referred to in Clause 12.1, any Partner may give
notice in writing (the “Deadlock Notice”) to all other Partners that in its
opinion there is a matter concerning the Business or the Partnership which
cannot be agreed between the Partners on business level (such a situation,
hereinafter referred to as a “Deadlock”) and identifying the matter over which
the Partners are so deadlocked. Following service of the Deadlock Notice, the
Partners shall forthwith refer the matter which has given rise to the Deadlock
to the following:

 

12.3.1              [CEO of RSGG] in case of RSGG; and

 

12.3.2              [·] in case of Tianqi

 

with a request to resolve the dispute amicably.

 

12.4                        If the dispute has not been resolved within fifteen
Business Days of servicing the Deadlock Notice referred to in Clause12.3, any
Partner may give notice in writing (the “Second Deadlock Notice”) to all
Partners that in its opinion there is a matter concerning the Business or the
Partnership which cannot be agreed between the Partners on management board
level and identifying the remaining matter over which the Partners are so
deadlocked. Following service of the Second Deadlock Notice, the Partners shall
forthwith refer the matter which has given rise to the deadlock to:

 

12.4.1              [CEO of Rockwood Holdings] in case of RSGG;

 

15

--------------------------------------------------------------------------------


 

12.4.2              [·] in case of Tianqi

 

with a request to resolve the dispute amicably.

 

12.5                        If the dispute has not been resolved within fifteen
Business Days of servicing the Second Deadlock Notice, any Partner may give
notice in writing (the “Third Deadlock Notice”) to all Partners that in its
opinion there is a matter concerning the Business or the Partnership which
cannot be agreed between the Partners on senior management board level and
identifying the remaining matter over which the Partners are so deadlocked.
Following service of the Third Deadlock Notice, the Partners shall forthwith
refer the matter which has given rise to the Deadlock to an independent expert
within the meaning of section 317 BGB (the “Deadlock Expert”) to determine the
relevant items still in dispute by way of a binding written expert opinion
pursuant to sections 317 et seq. BGB (the “Expert Opinion”) within two months
from the acceptance of the mandate; however, the relevant items determined by
the Deadlock Expert may not be above or below the positions determined by the
Partners involved in the dispute. The Deadlock Expert must give each Partner
involved in the dispute reasonable opportunity to explain its position and
inform it about the individual procedural steps. The language of the proceedings
shall be English. The Expert Opinion must be prepared in English and reasoned in
writing. The review of the content by a court is excluded. The relevant items
determined by the Deadlock Expert become binding on the Partners upon delivery
of the Expert Opinion to the Partners.

 

12.6                        The Deadlock Expert shall be

 

12.6.1              An auditing firm of international standing, in the event the
disputed item(s) relate(s) to commercial questions; and

 

12.6.2              for any other disputes, an independent expert jointly
determined by the Partners within fifteen Business Days following receipt of the
Third Deadlock Notice by all Partners. If the Partners fail to agree on a
Deadlock Expert within these fifteen Business Days, each Partner shall be
entitled to request from [·] to nominate the Deadlock Expert who shall upon
nomination be engaged by the Partnership to decide about the disputed item(s).

 

12.7                        If a nominated Deadlock Expert is prevented or
cannot be retained for any other reason, the Partners involved must jointly
retain another independent and neutral Deadlock Expert; if the Partners involved
in the dispute do not reach agreement on the appointment within one week from
the request of a Partner, this Deadlock Expert shall be chosen by [·] upon the
request of any Partner.

 

16

--------------------------------------------------------------------------------


 

III. INFORMATION

 

13.                               INFORMATION RIGHTS

 

13.1                        The members of the Advisory Board shall maintain
secrecy regarding confidential information and secrets of the Partnership and
its Partners, namely business or trade secrets, which become known to the
members of the Advisory Board through their activity on the Advisory Board. The
duty of secrecy also continues beyond the end of the office as a member of the
Advisory Board. This Clause 13.1 shall not limit a member of the Advisory Board
from sharing information with his or her nominating Partner on a confidential
basis.

 

13.2                       Unless provided otherwise in this Agreement, the
right of the Limited Partners and Advisory Board members to demand information
and the right of inspection of documents in relation to the Partnership (other
than the information and documents referred to in Clause 13.5) shall be limited
to information that is not Commercially Sensitive Information.

 

13.3                        “Commercially Sensitive Information” shall include
all information that is not generally known regarding markets, customers,
products, technologies or investments relating to the Business.

 

13.4                        Each of the chairman of any Partners’ meeting, the
chairman of the Advisory Board and the General Partner shall be entitled to
reject any request for information (other than the information and documents
referred to in Clause 13.5) or question raised if and to the extent providing
the requested information may be detrimental for the Partnership and, in
particular if and to the extent

 

13.4.1              the information is Commercially Sensitive Information; or

 

13.4.2              providing the requested information might in the reasonable
discretion of the General Partner harm the Partnership or any member of the
Group.

 

13.5                        Despite anything else in this Agreement (including
anything in Clauses 13.1 to 13.4 (inclusive) and Clause 13.6) the Limited
Partners and the Advisory Board members shall be promptly provided with the
following information:

 

13.5.1              all financial information on a consolidated basis that is
made available by the Company to the auditor of the Rockwood Group for the
preparation of the quarterly reporting, including [·];

 

13.5.2              approved consolidated budgets and capex plans for the
Company and the Group Companies, including any material operating or capital
expenditure which is outside of those budgets or capex plans;

 

13.5.3              those details of any transaction or agreement with an annual
or one-time value exceeding EUR 250,000 between the Partnership or any member of
the Group on the one hand and any member of the Rockwood Group (excluding the
Group) on the other, or material variations to any material intra-group
transactions or agreements, that are required to determine whether such
transaction, agreement or material variation is on arm’s length commercial
terms; and

 

17

--------------------------------------------------------------------------------


 

13.5.4              if requested by Tianqi in relation to any agreement between
the Partnership or any member of the Group on the one hand and any member of the
Rockwood Group (other than the Group) on the other, sufficient information to
enable Tianqi to verify that the agreement is on arm’s length commercial terms.

 

13.6                        If a Partner or an Advisory Board member has
reasonable reasons to believe that a Partner’s access request might involve
Commercially Sensitive Information or violate confidentiality obligations,
government regulations or securities exchange rules access shall only be granted
to a data trustee. Only auditors of any international or German auditing firm
having their office in Germany may serve as data trustees, which have confirmed
to the other Partners and the Partnership in writing that they shall limit their
review to the conduct of the management of the Partnership or to the correctness
of the annual accounts of the Partnership and shall only report to the
respective Partner on a summarised basis.

 

13.7                        Any disputes about the requirement of using a data
trustee shall be subject to the escalation rules set out in Section 12.

 

13.8                        Unless otherwise resolved by the Partners’ meeting,
a Limited Partner is not entitled to request access to books, records or other
information regarding the Partnership for the purpose of enabling a potential
purchaser of the Limited Partner’s Limited Partnership Interests to conduct a
due diligence. If (i) the Partners’ meeting has granted its consent to an
envisaged transfer of Limited Partnership Interests according to Clause 19.1.1
and (ii) the Limited Partner has entered with the potential purchaser into and
presented to the General Partner a confidentiality undertaking which materially
equals the confidentiality obligations of the Limited Partners according to
Clause 36.1, the General Partner shall provide the respective Limited Partner,
upon specific request and at such Limited Partner’s expense, access to such
information that (x) does not contain Commercially Sensitive Information and
(y) in the reasonable discretion of the General Partner, may be provided to the
Limited Partner and a potential purchaser without detrimental effects to the
Partnership. In case of any dispute, the respective Limited Partner has to prove
that the General Partner has not duly executed such reasonable discretion.

 

13.9                        Access and the provision of other information
requested, if any, shall be granted at the expense of the requesting Partner.

 

14.                               FINANCIAL INFORMATION

 

14.1                        The General Partner must provide the annual accounts
in compliance with the relevant provisions, and these must be submitted to the
auditors for audit without undue delay (unverzüglich). The commercial balance
sheet must be produced in compliance with the provisions that apply to the
ascertainment of profits for tax purposes, unless compulsory commercial law
provisions provide for otherwise.

 

14.2                        The annual accounts (audited according to [German
GAAP]) must be forwarded to the Limited Partners without undue delay
(unverzüglich) but no later than six months after the end of the financial year
to which they relate, accompanied by a proposal for the appropriation of profits
or losses, taking into consideration the principles pursuant to Clauses 15
through 17. Copies of the documents must be sent to each Partner together with
the invitation to the Partners’ meeting that is to pass a resolution on the

18

--------------------------------------------------------------------------------


 

adoption of the annual accounts. The Partners’ meeting shall resolve upon the
approval of the annual accounts of the Partnership in any case prior to the
annual general meeting of Rockwood Holdings resolving about the approval of the
Rockwood Group accounts for the same business year.

 

19

--------------------------------------------------------------------------------


 

IV. FINANCING / DISTRIBUTION / TAXES

 

15.                               FINANCING OF THE PARTNERSHIP

 

15.1                        Where any financing is to be provided by any Limited
Partner , the opportunity to provide such financing will first be offered to
each Limited Partner pro rata to its Capital Share. In case any Limited Partner
does not provide its share of the financing, the other Limited Partner or, if
more than one Limited Partner, the other Limited Partners pro rata inter se, may
(in their discretion) also provide the share of the financing of the
non-providing Limited, provided that in such case, the Limited Partner not
providing the financing shall be diluted pro rata.

 

15.2                        The Group may implement a daily cash management for
operational cash to procure the daily cash needs of the Group, such cash
management may comprise one or more (virtual or actual) cash pooling systems
maintained by the Group or by a bank.

 

16.                               DISTRIBUTION POLICY

 

16.1                        The Partnership shall maintain a profit and loss
transfer agreement (“PLTA”) with Rockwood Lithium by virtue of which the
Partnership assumes the entire profit of Rockwood Lithium.

 

16.2                        Despite anything else in this Agreement, the
Partners shall procure that the Partnership distributes to the Limited Partners
the lower of:

 

16.2.1              all of the Group’s profit for the relevant year; or

 

16.2.2              all of the cash available at the Group less the cash
reasonably required by the Group for normal business operations or as otherwise
resolved by a Qualified Majority of the Partners, always subject to:

 

(a)                                 applicable law; and

 

(b)                                 restrictions in any external financing
arrangement taken out by the Group, benefitting the Group or for which the Group
has provided any security.

 

16.3                        The Limited Partners participate in the profits or
losses of the Partnership in proportion to their Capital Shares. The General
Partner does not participate in the profit or loss of the Partnership and shall
have no compensation claim in case of personal liability against the Limited
Partners.

 

16.4                        Losses, if any, must be booked in the Loss
Carry-Forward Accounts in proportion to the Limited Partners’ Capital Shares.

 

16.5                        An obligation of a Limited Partner to make
additional contributions (Nachschüsse) shall not exist.

 

20

--------------------------------------------------------------------------------


 

17.                               WITHDRAWALS FROM ACCOUNTS

 

17.1                        Any profit shares must first be booked in the Loss
Carry-Forward Accounts until they are balanced. Any further profits or
depreciations shall be booked to the Reserve Accounts of the Limited Partners.

 

17.2                        The Limited Partners can request from the
Partnership the immediate payment of credit balances on their respective Loan
Accounts.

 

17.3                        The transfer of any amounts from the Reserve
Accounts to the Loan Accounts requires a consenting Partners’ resolution, other
than where such transfer is required to comply with Clause 16.2.

 

18.                               TAXES

 

[The following provides for the general economic understanding of the Parties
and has to be legally and tax technically worded in the final Agreement subject
to any potential changes in tax regulation.]

 

[The Partnership will incur German Trade Tax (“TT”). Notwithstanding the
Partnership’s obligation to pay TT on its earnings, the circumstances or actions
of the individual Partner which impact the amount of TT should increase or
decrease the profit or loss share of such Partner. Additionally TT loss carry
forwards should be allocated to each Partner separately based on each Partner’s
ownership in the Partnership and taking into account the above principles. The
use of TT loss carry forwards by an individual partner in excess of its
individual allocated portion should be compensated for. The same applies in case
of a forfeiture of TT loss carry forwards. The same principles should apply to
interest carry forwards and EBITDA carry forwards of the Partnership. Any tax
damages relating to the correction of income triggered by one of the Partners
should also be compensated by the responsible Partner. Furthermore, the partners
will agree more detailed provisions regarding interest expense of the Partners
which have to be considered at the level of the Partnership. Subject to Tianqi
obtaining the relevant tax advice, RSGG can decide at its sole discretion with
which value the contribution of shares will be considered for tax purposes at
the Partnership provided it is line with mandatory law.]

 

21

--------------------------------------------------------------------------------


 

V. TRANSFER AND TERMINATION

 

19.                               TRANSFER AND OTHER DEALING RESTRICTIONS

 

19.1                        Except for Clauses 19.2 and 19.4, no Partner can
take, or agree to take, any of the following actions during the duration of this
Agreement without the prior consent granted by a Partners’ resolution or
otherwise in accordance with this Agreement:

 

19.1.1              directly or indirectly transfer, as a whole or in part,
pledge, mortgage, charge, grant a usufruct, grant sub-participations or
otherwise dispose of any Limited Partnership Interest or any interest in any
Limited Partnership Interest except to provide for collateral in connection with
any financing provided by financial institutions at any level of each of the
Limited Partners’ groups of companies (or any later re-financing of such
financing);

 

19.1.2              grant an option over any Limited Partnership Interest or any
interest in any Limited Partnership Interest; or

 

19.1.3              enter into any agreement in respect of the voting rights
attached to any Limited Partnership Interest.

 

Provided that in each case, the relevant counterparty agreed in writing to be
bound by the terms of this Agreement as if it is a party hereto. The Partner who
wishes to take or to agree to take any of the above measures shall be entitled
to vote in the Partners’ meeting resolving about the approval of such measure.

 

19.2                        A Limited Partner shall be free to transfer its
Limited Partnership Interest to an Affiliate, provided that the relevant Limited
Partner shall agree with the relevant Affiliate that the Limited Partnership
Interest shall transfer back to the Limited Partner should the Affiliate cease
to be (i) Affiliated with Rockwood Holdings, in case of RSGG and (ii) Affiliated
with Tianqi in case of Tianqi, provided that in each case, the relevant
transferee agreed in writing to be bound by the terms of Agreement as if it is a
party hereto.

 

19.3                        Unless otherwise expressly provided for in this
Agreement, a Limited Partner shall not be entitled to partially transfer Limited
Partnership Interests.

 

19.4                       RSGG shall be entitled to transfer all or some of its
Limited Partnership Interest to a new limited partner who wishes to invest in
the Partnership without the prior consent of any other Partner or the Partners’
meeting being required, provided that if RSGG wishes to transfer all or some of
its Limited Partnership interest if may so do only after it has given the other
Limited Partners 30 days prior notice and provided that the relevant transferee
agreed in writing to be bound by the terms of Agreement as if it is a party
hereto. The right under this Clause 19.4 shall be subject to Clause 21.

 

20.                               DRAG-ALONG

 

20.1                        With the exception of any transfer pursuant to
Clause 19.2, if at a time where RSGG’s Capital Share is 50% or greater RSGG
wishes to transfer its Limited Partnership Interest to one or more bona fide
arm’s length purchaser(s), then, on receipt of written notification of such fact
from RSGG, all the other Limited Partners (the “Drag-Along Partners” and each a
“Drag-Along Partner”) shall be bound and undertake to accept

 

22

--------------------------------------------------------------------------------


 

any offer from purchaser(s) (the “Drag-Along Buyer”), to acquire a pro rata
amount of the Drag-Along Partners Limited Partnership Interest (the “Dragged
Partnership Interest”) as set out in this Clause 20.

 

20.2                        Any transfer to be made by the Drag-Along Partners
pursuant to Clause 20.1 shall be made on the same terms as agreed and at the
same time as RSGG sells its Limited Partnership Interest (the “Drag-Along
Right”).

 

20.3                        To exercise a Drag-Along Right, RSGG shall send to
each Drag-Along Partner without undue delay a written notice (a “Drag-Along
Notice”) containing:

 

20.3.1              the name and address of the Drag-Along-Buyer;

 

20.3.2              the offered purchase price for the Limited Partnership
Interest per Euro of Partnership Capital;

 

20.3.3              the terms of payment;

 

20.3.4              any other terms and conditions of the Drag-Along Buyer’s
offer; and

 

20.3.5              the portion of the Limited Partnership Interest that RSGG
wishes to sell as well as the proportion that this Limited Partnership Interest
bears to the Capital Share held by RSGG (the “RSGG Proportion”).

 

20.4                        Within 30 Business Days of receipt of the
Drag-Along-Notice (or on such later date as is specified in the Drag-Along
Notice up to a maximum of 60 Business Days after receipt of the Drag-Along
Notice), each Drag-Along Partner shall sell its Dragged Partnership Interest to
the Drag-Along Buyer:

 

20.4.1              on the same terms and conditions as RSGG sells its Limited
Partnership Interest to the Drag-Along Buyer and on terms not less favourable
than set out in the Drag-Along Notice; and

 

20.4.2              subject to the disposal by RSGG being completed within 60
Business Days (but, for the avoidance of doubt, the Drag-Along Partner shall
have the right to further participate in the drag-along sale if the disposal is
not completed within 60 Business Days).

 

20.5                        Each Partner undertakes to take all actions
necessary for a sale to the Drag-Along Buyer after the exercise of the
Drag-Along Right, according to the provisions of this Clause 20. RSGG is obliged
to inform all other Partners at least ten Business Days before accepting the
offer contained in the Drag-Along Notice about its intention to accept the offer
and to execute the transfer of the Dragged Partnership Interest. RSGG shall
provide all Partners with an executed version of the purchase agreement, the
closing documentation and any other ancillary documents without undue delay
after its respective execution. The General Partner shall upon the effective
date of the transfer of the Dragged Partnership Interest (which, for the
avoidance of doubt, shall not take place prior to receipt of the purchase price
by the relevant Drag-Along Partner) cause the Drag-Along-Buyer to be registered
in the commercial register of the Partnership.

 

23

--------------------------------------------------------------------------------


 

20.6                        If due to the act or omission of the Drag-Along
Buyer or RSGG the transfer is not completed within 60 Business Days of receipt
of the Drag-Along Notice, then each Drag-Along Partner shall no longer be
obliged to sell or transfer its Dragged Partnership Interest in accordance with
that Drag-Along Notice and any sale, transfer or other action implemented or
carried out in relation to the Drag-Along Right shall be unwound at RSGG’s cost
(it being understood as transaction costs and not as lost profits or alike).

 

21.                               TAG-ALONG

 

21.1                        No transfer of a Limited Partnership Interest shall
be made by RSGG (other than any transfer to Affiliates pursuant to Clause 19.2)
unless the purchaser(s) shall have made an offer to acquire, a pro rata amount
of the Limited Partnership Interest held by the other Limited Partners, on the
same terms and conditions, including price per Euro of Partnership Capital. For
this purpose, RSGG will without undue delay provide a notice in writing to the
other Partners (the “Tag-Along Partners” and each a “Tag-Along Partner”) to
inform them about the intended sale and the substantial terms of such sale (the
“Tag-Along Notice”). With respect to the contents of such Tag-Along Notice,
Clause 20.3 shall apply mutatis mutandis.

 

21.2                        Within 30 Business Days of receipt of the Tag-Along
Notice, each Tag-Along Partner may request RSGG in writing that a proportion of
its Limited Partnership Interest equal to the RSGG Proportion (“Tagged
Partnership Interest”) may also be sold on the same terms and conditions as RSGG
but not on terms and conditions less favourable than set out in the Tag-Along
Notice.

 

21.3                        If a Tag-Along Partner fails to notify RSGG in
writing within 30 Business Days after receipt of the Tag-Along-Notice of his
intention to sell the Tagged Partnership Interest, it can no longer demand the
sale of his Tagged Partnership Interest to the buyer named in the Tag-Along
Notice.

 

21.4                        Clause 20.5 (with the exception of the second
sentence) and Clause 20.6 shall apply mutatis mutandis with regard to a
tag-along sale.

 

22.                               TERMINATION OF THE TALISON JOINT VENTURE /
CHANGE OF CONTROL

 

22.1                        Should the Talison JV be terminated or the Rockwood
Group otherwise cease to hold any indirect shareholding or participation in
Talison:

 

22.1.1              RSGG shall have the right (but not the obligation) to
purchase and acquire from Tianqi the Limited Partner Interest held by Tianqi, by
written notice to Tianqi (the “Call Notice”); and

 

22.1.2              Tianqi shall have the right (but not the obligation) to
require RSGG to purchase the Limited Partner Interest, provided that RSGG may
nominate an affiliate or a third party to purchase the Limited Partner Interest
by written notice to RSGG, subject always to RSGG remaining liable to purchase
the Limited Partner Interest if the nominee does not (the “Put Notice”).

 

24

--------------------------------------------------------------------------------


 

22.2                       RSGG shall not be entitled to give a Call Notice
where the termination of the Talison JV has resulted from a material breach by
it or a related entity or an insolvency event or a change of control affecting
it or a related entity.

 

22.3                        Tianqi shall not be entitled to give a Put Notice
where the termination of the Talison JV is as a result of a material breach by
it or a related entity or an insolvency event or a change of control affecting
it or a related entity.

 

22.4                        If a Limited Partner is the subject of an insolvency
event or a change of control for the purposes of the Option Agreement, the other
Limited Partner shall be entitled to exercise the Call Notice or the Put Notice
(as applicable) regardless of the Talison JV being terminated or continued.

 

22.5                        The purchase price payable for the Limited
Partnership Interest pursuant to Clause 22.1 shall be calculated according to
the principles and parameters for calculating the Exercise Price under the
Option Agreement, provided however that for the purpose of such calculation,

 

22.5.1              the Relevant Date (as defined in the Option Agreement) shall
be the end of the last reported calendar quarter ending prior to the Call Notice
or the Put Notice (as applicable);

 

22.5.2              where the Call Notice or Put Notice has been exercised
following the third anniversary of the Completion Date, the EV (as defined in
the Option Agreement) shall be jointly determined by the Limited Partners (with
any dispute to be dealt with under Clause 12); and.

 

22.5.3              in all circumstances the purchase price payable for the
Limited Partnership Interest under the Call Notice shall not be less than the
Exercise Price

 

(a)                                 plus interest according to the following
formula:

 

Exercise Price X (1 + annualised LIBOR since Completion Date) ^ (number of years
since Completion Date) — Exercise Price

 

(b)                                 minus any cash distributions received by
Tianqi during the lifetime of the Partnership.

 

23.                               TERMINATION

 

23.1                        The Partners have a right to extraordinary
termination for cause (aus wichtigem Grund). The right to require the
dissolution of the Partnership pursuant to section 133 HGB is excluded to the
extent permitted by law.

 

24.                               CONSEQUENCES OF TERMINATION

 

24.1                        If the Partners resolve on liquidation before the
termination date, the terminating Partner remains in the Partnership that goes
into liquidation at the termination date and Clause 28 shall apply.

 

25

--------------------------------------------------------------------------------


 

25.                               EXPULSION OF A PARTNER

 

25.1                        In case of cause (wichtiger Grund) as defined in
sections 133 para 2, 140 para 1 HGB in connection with a Partner, the remaining
Partners can pass a resolution on his expulsion from the Partnership for cause
with a Qualified Majority (which shall not require the approval of RSGG where
RSGG is the Partner affected). Cause shall in particular, be given:

 

25.1.1              if the defaulting Partner severely, continuously or
repeatedly commits a material breach or persistently breaches a material
contractual obligation under this Agreement, the fulfilment of which is critical
and can be faithfully expected by the other parties (schuldhafte Verletzung
wesentlicher Vertragspflichten);

 

25.1.2              execution is levied (Pfändung) regarding the Limited
Partnership Interest of a Partner and/or regarding claims by a Partner against
the Partnership by reason of an enforceable judgment that is not merely
temporary, and the cancellation of execution is not cancelled within three
months; or

 

25.1.3              if an Insolvency Event occurs at a Partner or insolvency or
similar proceedings are dismissed on the grounds of insufficient assets
(Abweisung mangels Masse).

 

25.2                        Cause shall not be given if the relevant events set
out in Clauses 25.1.1 through 25.1.3 are capable of remedy, and the defaulting
Partner remedies such cause without undue delay (unverzüglich) but latest within
two months after being specifically required in writing to do so by the General
Partner or any other Partner.

 

25.3                        The Partner affected has no voting right in passing
the resolution pursuant to Clauses 25.1 and 25.2. The voting right of the
expulsed Partner shall remain suspended even if the Partners’ resolution
regarding the expulsion is challenged, until the binding decision about the
validity of the Partners’ resolution has been made.

 

25.4                        The expulsed Partner shall be notified about the
Partners’ resolution by registered letter by the General Partner, or, if the
General Partner shall be expulsed, by an attorney appointed by the remaining
Limited Partners.

 

25.5                        The expulsion shall be valid upon notification of
the expulsed Partner according to Clause 25.4 if the expulsed Partner is absent
in the respective Partners’ meeting. Otherwise the Partners’ resolution shall
become valid upon determination of the voting results regarding the expulsion by
the chairman of the Partners’ meeting.

 

26.                               CONSEQUENCES OF EXPULSION OR OTHER WITHDRAWALS

 

26.1                        Instead of an expulsion (Ausschluss) pursuant to
Clause 25, the remaining Partners can also pass a resolution with a Qualified
Majority (which shall not require the approval of RSGG where RSGG is the Partner
affected) on the transfer of the affected Limited Partnership Interest to the
Partners willing to accept the transfers in proportion to their Capital Shares,
or to a third party. In this case, the Partner affected must declare the
required transfer without undue delay (unverzüglich). The General Partner is
authorised to give the transfer declaration in the name of the Limited

 

26

--------------------------------------------------------------------------------


 

Partners affected. If the General Partner itself is affected, each of the
Limited Partners is individually entitled to give the transfer declaration in
its name.

 

26.2                        Unless otherwise stated in this Agreement, if a
Partner leaves the Partnership, the Partnership will be continued by the
remaining Partners under the same business name. If only one Partner remains, he
has the right to take over the Partnership assets without liquidation, with the
assets and liabilities, and to continue the business name.

 

26.3                       If the only General Partner intends to withdraw from
the Partnership without a new General Partner taking its place immediately after
this withdrawal it shall inform the Limited Partners in writing at least six
weeks prior to the withdrawal becoming effective. RSGG shall reasonably nominate
without undue delay (unverzüglich), but in any case prior to the withdrawal of
the current General Partner becoming effective, a new suitable Affiliate of RSGG
for the purpose of taking over the position as General Partner. The Partners’
resolution necessary for this requires a simple majority of the votes cast. The
time limit for calling the Partners’ meeting can be shortened to one week. Every
Limited Partner is entitled to call the Partners’ meeting specified above. If
this procedure does not lead to a new General Partner having been selected
within one week of the withdrawal of the old General Partner becoming effective,
each Limited Partner can request that one of its Affiliates is being made
General Partner. The Partners can refuse selection by means of a resolution if
more than one Limited Partner requests the selection, or the party requesting
this is clearly unsuitable as regards material qualification.

 

27.                               SETTLEMENT

 

27.1                        Unless otherwise stated in Clause 25, if a Partner
is expulsed from the Partnership (an “Exiting Partner”) and the Partnership is
continued by the remaining Partners, he receives a settlement in accordance with
the following provisions.

 

27.2                        The amount of the settlement payable to an Exiting
Partner corresponds to the balance of its Capital Account I, Capital Account II,
the Reserves Account and the Loss Carry-Forward Account (but without the Loan
Account) of its Limited Partnership Interest as shown in the annual accounts for
the end of the last business year preceding his withdrawal or expulsion, but at
least 60 per cent of the Fair Market Value of the Limited Partnership Interests.
The Partner shall not participate in any ongoing business or the profits and
losses of the current business year. Negative and positive balances on the
accounts of the Exiting Partner shall be netted upon expulsion. Any remaining
positive balances on the Exiting Partners Loan Account pursuant to Clause 17.1
may be withdrawn.

 

27.3                        The General Partner shall determine the settlement
amount within two months after the Exiting Partner has left the Partnership.

 

27.4                        If the annual accounts for the period until the
withdrawal or expulsion of the Exiting Partner change as a result of an
independent tax audit (steuerliche Außenprüfung) of the Limited Partnership or
of other changes to the tax assessment, the settlement shall be adjusted
accordingly.

 

27.5                        If there is a dispute about the amount of the
settlement, the items in dispute shall be referred to an auditing firm of
international standing jointly appointed, who shall

 

27

--------------------------------------------------------------------------------


 

determine the items in dispute as independent expert by way of an Expert Opinion
within two months from the acceptance of the mandate; however, the relevant
items determined by the expert may not be above or below the positions
determined by the withdrawing Partner and the remaining Partners. If the
appointed expert is prevented or cannot be retained for any other reason, the
Partners must jointly retain another independent and neutral expert; if the
Partners involved in the dispute do not reach an agreement on the appointment
within one week from the request of a Partner, this expert shall be chosen by
the Institute of Certified Public Accountants (Institut der Wirtschaftsprüfer)
in Duesseldorf. The expert must give each Partner involved in the dispute
reasonable opportunity to explain their position and inform them about the
individual procedural steps. The language of the proceedings shall be English.
The Expert Opinion must be prepared in English and reasoned in writing. The
review of the content by a court is excluded. The relevant items determined by
the expert become binding on the Partners and the Partnership upon delivery of
the Expert Opinion to the Partners and the Partnership.

 

27.6                        If it is decided by final judgment in an individual
case that the settlement regulation specified in this Clauses 27.1 through 27.5
is void or unreasonable, the lowest settlement that is still permissible must be
paid.

 

27.7                        The settlement is payable in five equal annual
instalments. The first instalment falls due within one month after the
determination of the settlement amount. Interest is payable on the settlement
from the day on which the Partner leaves the Partnership onwards at a rate of
five per cent per annum. The accrued interest must be paid together with each
instalment.

 

27.8                        The settlement must be paid by the Partnership. If
the transfer of the Limited Partnership Interest to Partners or to third parties
is decided pursuant to Clause 26.1, the respective purchaser(s) must pay a
purchase price in the amount of the settlement to the Exiting Partner. The
Exiting Partner cannot request security for the payment of the settlement.

 

28.                               LIQUIDATION

 

28.1                        The liquidation of the Partnership is undertaken by
the General Partner, unless the Partners decide otherwise.

 

28.2                        The Limited Partners are entitled to the liquidation
proceeds in proportion to their Capital Shares. Balances or credits booked on
the Loan Account, Reserve Account and the Loss Carry Forward Accounts shall be
settled separately in advance.

 

29.                               COMMERCIAL REGISTER POWER OF ATTORNEY

 

29.1                        Each Limited Partner has the obligation to provide
the General Partner with a publicly certified power of attorney authorising the
General Partner to represent the Limited Partner vis-à-vis the commercial
register in which the General Partner for the purpose of the power of attorney
shall be released from the restrictions of § 181 BGB.

 

29.2                        The power of attorney has to extend to all
applications to the commercial register of the Limited Partnership, in
particular to the extent they are required in connection with the entry, or
withdrawal of other Partners or a transfer of their Partnership

 

28

--------------------------------------------------------------------------------


 

Shares, amendments of this Agreement capable of registration in the commercial
register or other facts capable of registration in the commercial register. The
power of attorney shall exclude applications to the commercial register dealing
with the principal’s withdrawal from the Limited Partnership or the increase or
decrease of the Partnership Capital.

 

29

--------------------------------------------------------------------------------


 

VI. GENERAL PROVISIONS

 

30.                               CHANGES IN LAW

 

30.1                        Unless a different allocation of risks is expressly
set out in this Agreement, any Partner shall be entitled to request an amendment
to this Agreement if and to the extent the general commercial principles or
other principles on which the term and conditions of this Agreement are based
(other than any cost relevant conditions), have significantly changed since the
date hereof and as a result one Partner could under these changed conditions not
reasonably be required to adhere to this Agreement because the interest of the
Partners to achieve a reasonable balance between the commercial interests of the
Partners can no longer be fulfilled.

 

30.2                        If the Partners fail to agree on an amendment of
this Agreement within one month after one Partner has validly requested such
amendment, the escalation rules set out in Section 12 shall apply to determine
the amendment provision(s) with retroactive effect as of the time the amendment
was requested.

 

30.3                        In case a change in laws, rules, regulations or the
regulatory framework applicable to the Partnership or a Partner occurs, the
Partner to which such change in laws, rules, regulations or regulatory framework
applies shall propose an amendment to this Agreement to comply with the new
laws, rules, regulations or regulatory framework and to reflect that the
Partnership is run as a cost plus entity. Each Partner shall agree to such
proposed change, unless the proposed change fails to comply with the principles
set out in this Clause .

 

31.                               NON-SOLICITATION AND NON-COMPETE

 

31.1                        None of the Limited Partners other than RSGG shall
nor shall any of their Affiliates without the prior written consent of RSGG or
the Partnership either alone or jointly with, through or on behalf of (whether
as director, partner, consultant, manager, employee, agent or otherwise) any
person, directly or indirectly engage or employ any person, any employee,
officer or manager of or any person who has been an employee, officer or manager
of the Group, except as a result of a bona fide recruitment campaign.

 

31.2                        None of the Limited Partners shall do anything which
is harmful to the reputation of the Group.

 

31.3                        The restrictions pursuant to Clauses 31.1 and 31.2
shall each constitute separate and independent restriction on the relevant
Limited Partners and any Affiliate of the Limited Partners.

 

31.4                        The restrictions in Clauses 31.1 and 31.2 shall also
apply to a Limited Partner Investors or an Affiliate of a Limited Partner for a
period of one year from the date on which the Limited Partner ceases to be the
holder of or beneficially interested in a limited partnership interest in the
Partnership.

 

31.5                        The Partners of the Partnership shall not be subject
to a non-compete obligation in respect of the Business.

 

30

--------------------------------------------------------------------------------


 

32.                               COSTS

 

32.1                        The Partners shall jointly bear any costs of
notarisation of this Agreement and any other public levies, fees or charges on a
pro rata basis in proportion to their Capital Share. Any transfer costs that
result from the conclusion and implementation of this Agreement including any
possible transfer taxes, shall jointly be borne by the Limited Partners on a pro
rata basis.

 

32.2                        The costs of any Expert Opinion that may become
necessary under this Agreement shall be borne by the Parties in proportion to
the result of such opinion or, to the extent a technical Expert’s Opinion is
concerned, by the Partnership; to the extent that the expert requests advance
payments towards costs, the Parties shall bear these in equal parts.

 

32.3                        For the remainder and except as otherwise expressly
provided in this Agreement, each Party shall pay its own costs and expenses of
and incidental to the negotiation, preparation, execution and implementation of
this Agreement and of all other documents referred to in it.

 

33.                               ASSIGNMENT

 

Except as otherwise set out in this Agreement, no Limited Partner shall assign,
transfer or create any trust in respect of, or purport to assign, transfer or
create any trust in respect of, any of its rights or obligations under this
Agreement. Any assignment shall be invalid.

 

34.                               NOTICES

 

34.1                        Each Party shall provide the General Partner with an
address in Germany for the delivery of mail, e-mail or facsimiles and shall
procure that this address is kept updated. Any notice or other communication
under or in connection with this Agreement shall be in writing and shall be
delivered personally, by mail with return receipt, via courier, electronically
in pdf-format by e-mail or by facsimile (provided the recipient has communicated
its facsimile address and has not withdrawn the same), to the Party due to
receive the notice at the German address the receiving Partner last notified to
the General Partner.

 

34.2                        Any Party not being domiciled in Germany shall
appoint an agent in Germany for the receipt and/or service of declarations
and/or documents served under or in connection with this Agreement or the
Partnership

 

34.3                        In the absence of evidence of earlier receipt, any
notice or other communications shall be deemed to have been duly given:

 

34.3.1              if delivered personally, when left at the address referred
to in Clause 34.1;

 

34.3.2              if sent by mail and delivered on a weekend or public holiday
on the following business day;

 

34.3.3              if sent via e-mail on the date of dispatch, provided that
any e-mail dispatched after 18:00 local time of the recipient or on a day which
is not a Business Day, shall be deemed received at 09:00 local time of the next
Business Day; and

 

31

--------------------------------------------------------------------------------


 

34.3.4              if sent by facsimile, when confirmation of its transmission
has been recorded on the sender’s fax machine, provided that any such receipt
after 18:00 local time of the recipient or on a day which is not a Business Day,
shall be deemed received at 09:00 local time of the next Business Day.

 

35.                               GOVERNING LAW AND JURISDICTION

 

35.1                        This Agreement is governed by, and shall be
construed in accordance with, German law (except of the rules on conflicts of
laws) and German usage of terminology. This includes, the legal concepts and
terms contained in this Agreement. Any possible current or future obligations
between the Parties which fall under the EC Regulation No 864/2007 on the Law
Applicable to Non-Contractual Obligations (Rome II) are governed by German law.

 

35.2                        All disputes between the Parties arising out of or
in connection with this Agreement or regarding its validity are finally decided
by an arbitration tribunal comprising three persons in accordance with the
arbitration rules of the International Chamber of Commerce without recourse to
the ordinary courts. The provisions regarding an emergency arbitrator shall not
apply. The place for arbitration proceedings is [London]. The language for
arbitration proceedings is English.

 

35.3                        The place of exclusive jurisdiction for all judicial
acts relating to arbitration proceedings in accordance with section 1062 para. 1
no 1 to 4 Civil Procedure Code (ZPO) is Frankfurt am Main (Germany).

 

36.                               MISCELLANEOUS

 

36.1                        Confidentiality

 

36.1.1              For the purposes of this clause, “Confidential Information”
means any information of a confidential nature disclosed (whether in writing,
verbally or by any other means and whether directly or indirectly) by one Party
(the “Disclosing Party”) to any other Party (the “Receiving Party”) whether
before or after the date hereof.

 

36.1.2              During the term of this Agreement and after termination or
expiration of this Agreement for any reason whatsoever each Receiving Party
shall:

 

(a)                                 keep strictly confidential the Confidential
Information; and

 

(b)                                 exclusively use such Confidential
Information for the purposes of the transaction contemplated by this Agreement,
unless the Disclosing Party has agreed in writing to provide the confidential
information to a third party or to use the confidential information for any
other purpose than the transaction contemplated by this Agreement, or the
confidential information has already been publicly known or available.

 

36.1.3              The Parties shall take all necessary steps to prevent any
unauthorised disclosure of Confidential Information to third parties. Each Party
shall promptly inform the other Party if it becomes aware of the disclosure of
any Confidential Information.

 

32

--------------------------------------------------------------------------------


 

36.1.4              The confidentiality obligations of Clause 36.1.2 shall not
apply to the disclosure of Confidential Information in the meaning of
Clause 36.1.1:

 

(a)                                 if and to the extent the disclosure is
required due to statutory obligations, rules, regulations or orders of courts,
public authorities or other governmental bodies or any stock exchange;

 

(b)                                 to corporate bodies, members of such
corporate bodies or employees of a Party,

 

(c)                                  to Affiliates or their statutory
representatives or their corporate bodies and members of such corporate bodies;
and

 

(d)                                 to advisors who are subject to
confidentiality obligations, in particular lawyers, tax consultants, banks,
insurance companies or similar advisors;

 

(each a “Recipient”), provided that Confidential Information so disclosed shall
be kept confidential to the extent legally permitted and that the disclosing
Party shall procure that the recipients are made aware of the confidentiality
obligations and keep the Confidential Information received according to
Clauses 36.1.4(a) through 36.1.4(d) confidential. Prior to providing any
confidential information to a person listed in Clause 36.1.4(d), the Receiving
Party shall enter into a confidentiality agreement with confidentiality
obligations at least equivalent to this Clause 36.1, unless the receiving person
is already bound by statutory or professional confidentiality obligations.

 

36.1.5              The obligations contained in Clauses 36.1.2 and 36.1.3 shall
not apply to any Confidential Information which:

 

(a)                                 is at the date hereof or at any time
thereafter comes into the public domain other than through breach of this
Agreement by the Receiving Party or any Recipient;

 

(b)                                 can be shown by the Receiving Party to the
reasonable satisfaction of the Disclosing Party to have been known by the
Receiving Party prior to it being disclosed by the Disclosing Party to the
Receiving Party; or

 

(c)                                  subsequently comes lawfully into the
possession of the Receiving Party from a third party without being subject to a
duty of confidentiality.

 

36.2                        Tax election

 

The Partnership shall make any elections regarding entity status under Untied
States Treasury Regulation section 301.7701-3 and any other United States
federal, state and local income tax elections as directed by RSGG, and the
General Partner shall cooperate in making any such election as directed by RSGG.

 

33

--------------------------------------------------------------------------------


 

36.3                        Severability Clause

 

If a provision of this Agreement or a future provision added to this Agreement
is or becomes invalid, illegal or unenforceable as a whole or in part, or should
an unintended gap in this Agreement become evident, the validity of the
remaining provisions shall not be affected. The Parties shall replace such
invalid, illegal or unenforceable provision with a new provision which comes as
close as possible to the original intent of this Agreement and as close as
possible to the intended commercial effects. The foregoing provision applies
accordingly if a gap in this Agreement becomes evident.

 

36.4                        Entire Agreement

 

36.4.1              This Agreement and each document referred to in it
constitute the entire agreement and supersede any previous agreements between
the Parties relating to the subject matter of this Agreement.

 

36.4.2              Each Party acknowledges and represents that it has not
relied on or been induced to enter into this Agreement by a representation,
warranty or undertaking (whether contractual or otherwise) given by any of the
other parties other than as set out in this Agreement or each document referred
to in it.

 

36.4.3              Nothing in this clause shall have the effect of limiting or
restricting any liability arising as a result of any fraud, wilful misconduct or
wilful concealment.

 

36.5                        Written Form Requirement

 

Save for stricter form requirements according to the statutory law, any
amendments or supplements of this Agreement must be in writing in order to be
valid. This also applies to any amendment to, or cancellation of, this written
form clause.

 

36.6                       No Waivers

 

36.6.1              The failure to exercise or delay in exercising a right or
remedy under this Agreement shall not constitute a waiver of the right or remedy
or a waiver of any other rights or remedies and no single or partial exercise of
any right or remedy under this Agreement shall prevent any further exercise of
the right or remedy or the exercise of any other right or remedy.

 

36.6.2              The rights and remedies contained in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.

 

[signatures follow on next page]

 

34

--------------------------------------------------------------------------------


 

Signature Page to the Partnership Agreement for Rockwood Lithium Participation
GmbH & Co. KG

 

 

Place, Date:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Signed By:

 

 

 

 

 

On behalf of:

Rockwood Specialties Group GmbH

 

 

 

 

 

 

 

Place, Date:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Signed By:

 

 

 

 

 

On behalf of:

[Relevant Tianqi or Tianqi Listco entity]

 

 

 

 

 

 

 

Place, Date:

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Signed By:

 

 

 

 

 

On behalf of:

[·] GmbH

 

 

35

--------------------------------------------------------------------------------